             Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 1 of 44

                                                                                                USOO666.2194B1

(12) United States Patent                                                         (10) Patent No.:           US 6,662,194 B1
       Joao                                                                       (45) Date of Patent:                 Dec. 9, 2003

(54) APPARATUS AND METHOD FOR                                                                  OTHER PUBLICATIONS
        PROVIDING RECRUITMENT
        INFORMATION                                                         Garfinkel, et al., Web Security & Commerce, 1997, O'Reilly
                                                                            & Associates, U.S.A., pp. 471-483.
(76) Inventor: Raymond Anthony Joao, 122 Bellevue                           Caglayan, et al., Agent Sourcebook a complete guide to
               Pl, Yonkers, NY (US) 10703                                   desktop, internet, and intranet agents, 1997, John Wiley &
                                                                            Sons, Inc. U.S.A., pp. 341-349.
(*) Notice: Subject to any disclaimer, the term of this                     Elmasri, et al., Fundamentals of database Systems, Second
                       patent is extended or adjusted under 35              edition, 1994, Addison-Wesley Publishing Company.
                       U.S.C. 154(b) by 387 days.                           U.S.A., PP. 849-873.
                                                                            Berenson, et al., Basic BusineSS Statistics Concepts and
                                                                            Applications, Sixth Edition, 1996, Prentice Hall, Inc.,
(21) Appl. No.: 09/612,528                                                  U.S.A., pp., Bridf contents, Detailed Contenta and Index.
(22) Filed:     Jul. 7, 2000                                                Hull Options, Futures, and Other Derivatives, Third Edition,
                                                                            1997, Prentice-Hall, Inc., U.S.A., pp. 555-572.
                Related U.S. Application Data                               Adam, et al., Electronic commerce Technical, Business, and
(60) Provisional application No. 60/146,776, filed on Jul. 31,              Legal Issues, 1999 Prentice-Hall Ptr, U.S.A., pp. 191-195.
     1999.                                                                  Lesnick, et al., Creating Cool Intelligemt Agents for the Net,
(51) Int. Cl................................................... G06F 7700   1997, IDG Books worldwide, Inc., U.S.A., pp. 281–289.
(52) U.S. Cl. .......................... 707/104.1; 707/3; 707/10;          * cited by examiner
                    707/103 R; 705/1; 705/10; 705/11; 705/26                Primary Examiner Frantz Coby
(58) Field of Search ................................. 705/1, 10, 11,       (74) Attorney, Agent, or Firm-Raymond A. Joao, Esq.
                                 705/26; 707/104.1, 10, 3, 103 R
                                                                            (57)                    ABSTRACT
(56)                     References Cited
                                                                            An apparatus and method for providing recruitment
                   U.S. PATENT DOCUMENTS                                    information, including a memory device for Storing infor
                                                                            mation regarding at least one of a job opening, a position, an
       5,164,897   A     11/1992 Clark et al. .................... 705/1    assignment, a contract, and a project, and information
       5,416,694   A      5/1995 Parrish et al.                             regarding a job Search request, a processing device for
       5,696.702   A     12/1997    Skinner et al.                          processing information regarding the job Search request
       5,758.324   A      5/1998    Hartman et al.
       5,794,207   A      8/1998    Walker et al.                           upon a detection of an occurrence of a Searching event,
       5,797,127   A      8/1998    Walker et al.                           wherein the processing device utilizes information regarding
       5,832,497 A * 11/1998 Taylor ........................ 707/104        the at least one of a job opening, a position, an assignment,
       5,862.223 A         1/1999 Walker et al.                             a contract, and a project, Stored in the memory device, and
       5,884.270 A * 3/1999 Walker et al. ................. 705/1           further wherein the processing device generates a message
       5,884.272 A * 3/1999 Walker et al. ....          ... 705/1           containing information regarding at least one of a job
       5,978,768 A * 11/1999 McGovern et al. ............ 705/1             opening, a position, an assignment, a contract, and a project,
       6,324,538 B1 * 11/2001 Wesinger, Jr. et al. ........ 707/10          wherein the message is responsive to the job Search request,
       6,332,125   B1 12/2001 Callen et al. .................. 705/4        and a transmitter for transmitting the message to a commu
       6,363,376   B1 * 3/2002 Wiens et al.................... 707/3        nication device associated with an individual in real-time.
       6,370,510   B1 * 4/2002 McGovern et al.              ... 705/1
       6,381,592   B1 :* 4/2002 Reuning ........................ 707/3
       6,385,620 B1       5/2002 Kurzius et al. .......... 707/104.1                      58 Claims, 16 Drawing Sheets

                                                                                                       30
                                          INDIVIDUAL                                     EMPLOYER
                                          COMPUTER                                       COMPUTER




                                          INDIVIDUAL                   CNRA              EMPLOYER
                                          COMPUTER                   PROCESSING          COMPUTER
                                                                      COMPUTER




                                          INDIVIDUAL                                     EMPLOYER
                                          COMPUTER                                       COMPUTER




                                           100
     Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 2 of 44


U.S. Patent        Dec. 9, 2003                               Sheet 1 of 16   US 6,662,194 B1




    09




                             LTNVE/H>O| O5)NIRSHcE]



                                   HTAVI/CMNI    ?jELTld|NO
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 3 of 44


U.S. Patent       Dec. 9, 2003    Sheet 2 of 16        US 6,662,194 B1




       EOLACI
Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 4 of 44
Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 5 of 44
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 6 of 44


U.S. Patent       Dec. 9, 2003         Sheet 5 of 16    US 6,662,194 B1


                START            200


          ACCESS CENTRAL                     201
       PROCESSING COMPUTER

        ENTER DATA AND/OR                    202
           INFORMATION

          SELECT SPECIFIC                    203
            OR GENERIC
           INFORMATION

                                 204
                    S
                SPECIFIC                NO
              INFORMATION
               SELECTED?

                                                                206

           PROCEED WITH                         PROCEED WITH
       SPECIFIC INFORMATION                  GENERC INFORMATION


                           ENTER JOBSEARCH                207


                            PERFORM SEARCH/               208
                             QUERYDATABASE



    FIG. 5A                             Ga)
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 7 of 44


U.S. Patent       Dec. 9, 2003         Sheet 6 of 16        US 6,662,194 B1




          PROVIDE SEARCH                      209
             REPORT TO
               INDIVIDUAL
                                       210

       RECEIVE INDIVIDUAL'S
            RESPONSE


                                 211                                 212
                   IS
               NDIVIDUAL                 NO              RECORD
                                                       DATA AND/OR
              INTERESTED?
                                                       INFORMATION


                     YES
                                        214                          213

        PROCEED WITH JOB
         SEARCH PROCESS




  FIG. 5B
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 8 of 44


U.S. Patent       Dec. 9, 2003     Sheet 7 of 16        US 6,662,194 B1




       PROVIDE/TRANSMIT DATA                 215
        AND/OR INFORMATION
           TO EMPLOYER


                                             216
         RECEIVE EMPLOYER'S
              RESPONSE


                                 217                               218
                   IS
               EMPLOYER                NO            RECORD
                                                   DATA AND/OR
              INTERESTED?
                                                   INFORMATION

                       YES                                   219
                                       220

          NOTIFYITRANSMIT
       MESSAGE TO INDIVIDUAL




 FIG. 5C
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 9 of 44


U.S. Patent       Dec. 9, 2003      Sheet 8 of 16       US 6,662,194 B1




                                            221

              RECEIVE INDIVIDUAL'S
                   RESPONSE

                                      222                       223

                         IS                            RECORD
                  INDIVIDUAL
                 INTERESTED?
                                             No DATAANDOR
                                                    INFORMATION

                              YES           225                   224

               PROVIDEITRANSMIT                         STOP
                INFORMATION TO
                   EMPLOYER
                                            226

              RECEIVE EMPLOYER'S
                   RESPONSE
                                                               228
                                        227
                      IS
                   EMPLOYER                 NO        RECORD
                                                    DATA AND/OR
                  NTERESTED?                        INFORMATION

                              YES                               229

                                                       STOP
  FIG. 5D              GD)
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 10 of 44


U.S. Patent       Dec. 9, 2003    Sheet 9 of 16        US 6,662,194 B1




                         PUT PARTIES INTO
                        CONTACT WITH EACH
                              OTHER




                      MONITOR RECRUITMENT
                            PROCESS




                      RECORD RESULTS, DATA
                       AND/OR INFORMATION




      FIG. 5E
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 11 of 44


U.S. Patent       Dec. 9, 2003         Sheet 10 of 16   US 6,662,194 B1


                START -300

         ACCESS CENTRAL                      301
      PROCESSING COMPUTER


           ENTER DATA                        3O2
       AND/OR INFORMATION

          SELECT SPECIFIC                    303
            OR GENERIC
           INFORMATION

                                 304
                  IS
               SPECIFIC                 NO
              INFORMATION
               SELECTED2

                                                              306

           PROCEED WITH                         PROCEED WITH
       SPECIFIC INFORMATION                  GENERIC INFORMATION


                          ENTER RECRUITMENT                307
                               SEARCH

                            PERFORM SEARCH/                308
                            QUERYDATABASE


     FIG. 6A                           Ga)
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 12 of 44


U.S. Patent       Dec. 9, 2003     Sheet 11 of 16       US 6,662,194 B1




           PROVIDE SEARCH                    309
              REPORT TO
               EMPLOYER
                                       310

        RECEIVE EMPLOYER'S
             RESPONSE


                                 311                               312
                  IS
               EMPLOYER                 NO            RECORD
                                                    DATA AND/OR
              INTERESTED?                           INFORMATION


                      YES              314                         313

           PROCEED WITH
        RECRUITMENT SEARCH
             PROCESS




   FIG. 6B
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 13 of 44


U.S. Patent       Dec. 9, 2003    Sheet 12 of 16       US 6,662,194 B1




         PROVIDEITRANSMIT DATA               315
         AND/OR INFORMATION TO
               INDIVIDUAL


           RECEIVE INDIVIDUAL'S              316
                RESPONSE


                                 317                                 318
                     IS
                 INDIVIDUAL            NO            RECORD
                INTERESTED?                        DATA AND/OR
                                                   INFORMATION

                                                               319
                         YES           320

        NOTIFYITRANSMIT MESSAGE
              TO EMPLOYER




   FIG. 6C
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 14 of 44


U.S. Patent        Dec. 9, 2003   Sheet 13 of 16         US 6,662,194 B1




                                        321

            RECEIVE EMPLOYER'S
                 RESPONSE

                                  322                         323
                     IS
                  EMPLOYER                 NO        RECORD
                                                   DATA AND/OR
                 INTERESTED?                       INFORMATION

                           YES          325                    324

               PROVIDEITRANSMT                        STOP
                INFORMATION TO
                   NDIVIDUAL
                                        326

              RECEIVE INDIVIDUAL'S
                   RESPONSE
                                                             328
                                     327
                      IS
                  INDIVIDUAL            NO        RECORD
                                                DATA AND/OR
                 INTERESTED?
                                                INFORMATION

                          YES                                 329


 FIG. 6D              GD)                            stop
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 15 of 44


U.S. Patent       Dec. 9, 2003    Sheet 14 of 16       US 6,662,194 B1




                           PUT PARTIES INTO
                          CONTACT WITH EACH
                                OTHER




                       MONITOR RECRUITMENT
                                 PROCESS




                       RECORD RESULTS, DATA
                         AND/OR INFORMATION




       FIG. 6E
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 16 of 44


U.S. Patent       Dec. 9, 2003    Sheet 15 of 16         US 6,662,194 B1

                                                   400
                                 START


                                                             401
                      ACTIVATE CENTRAL
                    PROCESSING COMPUTER


                                                            402
                        PERFORM SEARCH/
                         OUERYDATABASE


                                                             403
                        GENERATE SEARCH
                             LIST/REPORT


                                                             404
                     TRANSMIT LIST/REPORT
                         TO INDIVIDUAL


                                                             405
                           PROCEED WITH
                            UOB SEARCH
                             PROCESS



   FIG. 7                        stop              10
    Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 17 of 44


U.S. Patent       Dec. 9, 2003    Sheet 16 of 16         US 6,662,194 B1


                                                   500
                                 START


                                                             501
                         ACTIVATE CENTRAL
                     PROCESSING COMPUTER


                                                             502
                          PERFORM SEARCH/
                          QUERYDATABASE


                                                             503
                         GENERATE SEARCH
                            LIST/REPORT


                                                             504
                      TRANSMIT LIST/REPORT
                          TO EMPLOYER


                                                             505
                          PROCEED WITH
                       RECRUITMENT SEARCH
                            PROCESS



    FIG. 8                        stop             10
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 18 of 44


                                                   US 6,662,194 B1
                             1                                                                     2
          APPARATUS AND METHOD FOR                                   process, one of the parties may typically enlist the efforts of
            PROVIDING RECRUITMENT                                    an employment agency or agencies, a recruiter(s), a
                 INFORMATION                                         So-called "headhunter(s)', an employment and/or career
                                                                     consultant(s), a temporary employment agency or agencies,
               RELATED APPLICATIONS                                  a personal agent(s), a personal manager(s), and/or another
  This application claims the benefit of priority of U.S.            intermediary or intermediaries, Sometimes at great expense.
Provisional Patent Application Serial No. 60/146,776, filed             The enlistment of employment agencies, recruiters,
Jul. 31, 1999, and entitled “APPARATUS AND METHOD                    So-called "headhunters', employment and/or career
FOR PROVIDING JOB SEARCHING SERVICES,                                consultants, temporary employment agencies, personal
RECRUITMENT SERVICES AND/OR RECRUITMENT                              agents, personal managers, and/or other intermediaries, can
RELATED SERVICES', the subject matter of which is                    be costly and can lead to job Search efforts and/or recruit
hereby incorporated by reference herein.                             ment efforts which may be limited in breadth and/or scope
                                                                     by the personal and/or individual contacts, limitations and/or
              FIELD OF THE INVENTION                                 constraints associated with the employment agency,
                                                                15   recruiter, So-called "headhunter', employment and/or career
  The present invention is directed to an apparatus and a            consultant, temporary employment agency, personal agent,
method for providing job Searching Services, recruitment             personal manager, and/or other intermediary.
Services and/or recruitment-related Services and, in                    In this regard, job Search efforts and/or recruitment efforts
particular, to an apparatus and a method for providing job           may be limited, thereby depriving an individual and/or an
Searching Services, recruitment Services and/or recruitment          employer and/or hiring entity of being introduced to the best
related Services as they may relate to individuals, indepen          possible candidates. In Some instances, an employer and/or
dent contractors, freelancers, employers and/or hiring               hiring entity may forgo access to certain candidates simply
entities, in a network environment.                                  because they cannot and/or refuse to enlist the efforts of a
         BACKGROUND OF THE INVENTION                            25
                                                                     recruiter and/or other intermediary.
                                                                        Job Searching efforts and recruitment efforts may be
   Individuals, independent contractors, and/or freelancers,         limited by and/or be constrained by limited personal
can expend great efforts and a great deal of time in job             contacts, geographical constraints, monetary constraints,
Searching efforts. Individuals, independent contractors, and/        and/or time constraints. Oftentimes, individuals, employers
or freelancers, typically place a great deal of importance on        and/or hiring entities, do not have the resources to conduct
their job Searching efforts, on efforts directed to Securing         their own respective job Searching efforts or recruitment
employment, both permanently and/or temporarily as a                 efforts. The enlistment of employment agencies, recruiters,
temporary employee and/or "contract’ employee, and/or on             So-called "headhunters', employment and/or career
efforts directed to obtaining and/or Securing projects and/or        consultants, temporary employment agencies, personal
assignments.                                                    35   agents, personal managers, and/or other intermediaries, may
   Employers and/or hiring entities require that they have a         not be Sufficient to overcome these limitations and/or
Satisfactory workforce in order to meet the demands of               constraints, particularly, if the respective employment
doing business. In this regard, employers and/or hiring              agency or agencies, recruiter(s), So-called "headhunter(s)',
entities very often need to find and/or recruit new                  employment and/or career consultant(s), temporary employ
employees, replace former employees, find employees with        40
                                                                     ment agency or agencies, personal agent(s), personal
new skills to meet their business needs, and/or obtain the           manager(s) and/or other intermediary or intermediaries, are
Services of temporary workers, independent contractors,              working with Similar limitations and/or constraints.
and/or freelancers.                                                     The job Search process and/or the recruitment process can
   Growing businesses and markets have been created by the           typically be rendered more difficult in instances when addi
need for individuals, independent contractors, and/or           45   tional information may be requested by one or by both of the
freelancers to find and/or to Secure jobs, employment,               parties concerning a counterpart. This typically results in
projects and/or assignments, and by the need of employers            time delayS and/or additional expense to the party having to
and/or hiring entities to recruit and hire new employees,            comply with Such a request.
independent contractors, and/or freelancers. These busi                 Job Searching efforts and/or recruitment efforts may fur
nesses and markets include employment agencies,                 50   ther be rendered more difficult when the parties are not
recruiters, So-called "headhunters', employment and/or               properly pre-Screened, thereby resulting in wasted time and
career consultants, temporary employment agencies, per               effort, and/or when the parties are not properly informed as
Sonal agents, personal managers, and/or other                        to the needs and/or demands of a counterpart. The needs
intermediaries, who or which, respectively, bring the respec         and/or demands can include job description, job needs,
tive parties together and/or assist them in obtaining           55   project description, assignment description, Salary,
introductions, establishing a dialog between parties, reach          compensation, and/or other related information. The failure
ing agreement on, and/or establishing an employment, an              to pre-Screen the parties and/or to conduct a dialog and/or
independent contractor, and/or a freelance relationship.             initiate interviews and/or discussions when the parties may
   Job Searching activities and recruitment activities typi          be So far apart regarding their respective needs, requests
cally require efforts in introducing parties to one another,    60   and/or expectations, for example, those involving job duties
pre-Screening the parties prior to, and/or Subsequent to, an         and/or Salary, can result in wasted time and effort.
introduction, acting as an information gathering entity for a           Confidentiality is typically another concern in job Search
party, exchanging information in order to determine if a             ing activities and/or in recruitment activities. Individuals,
relationship is appropriate and/or desirable, negotiating a          employees, and/or hiring entities may have an interest in,
deal, and/or consummating a deal between the respective         65   and/or a desire for, maintaining confidentiality during at
parties. While individuals and/or employers and/or hiring            least Some initial Stages of any job Search and/or recruitment
entities can act on their own behalf during most of the              effort. In Some instances, once an initial interest is
           Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 19 of 44


                                                     US 6,662,194 B1
                              3                                                               4
expressed, any confidentiality which may have existed may              network, and/or any other communication network
be lost for the remainder of the process. Sometimes, it may            described herein and/or otherwise.
be desirable for an individual, an employer and/or hiring                Each of the central processing computer(s), the individual
entity, to retain at least Some level of confidentiality and/or        computers, and/or the employer computers can include any
anonymity further into the job Search and/or recruitment               and/or all components, peripherals, hardware, and/or
process. In this manner, at least Some confidentiality and/or          Software, for facilitating the use thereof in a manner con
anonymity can be preserved, especially if a deal between the           Sistent with the present invention as described herein.
parties is not ultimately reached.                                        The central processing computer may also include, and/or
   Job Searching activities and/or recruitment activities may          be linked to, a database(s) and/or other Storage and/or
be far too widespread and may be far too important to be               memory device(s) for storing any and/or all of the data
limited by the above-described limitations and/or con                  and/or information described as being utilized, and/or which
Straints. Individuals, employers and/or hiring entities would          may be utilized, in conjunction with the present invention.
be better served by a system which overcomes the short                   The present invention provides job Search Services,
comings of the prior art.                                              recruitment Services, and/or recruitment-related Services,
                                                                  15
            SUMMARY OF THE INVENTION                                   while preserving confidentiality among and/or between the
                                                                       parties and/or between the parties and third parties, and may
  The apparatus and method of the present invention over               further provide for varying layers of confidentiality for the
comes the shortcomings of the prior art and provides an                parties involved. The present invention can also provide
apparatus and a method for providing job Searching Services,           enhanced information Services for the parties utilizing Same,
recruitment Services and/or recruitment-related Services.              including but not limited to, links, hyperlinks, and/or other
The present invention utilizes the technologies and advances           pointing and/or linking devices for linking a user to addi
in information technology and in communication technol                 tional and/or Supplemental information concerning any of
ogy in order to provide these Services in a network envi               the individuals, employers, hiring entities, and/or other
rOnment.
                                                                  25
                                                                       parties, involved in a dialog, negotiations and/or discus
   The present invention is directed to an apparatus and a             SOS.
method for providing job Searching Services, recruitment                  The data and/or information utilized in conjunction with
Services and/or recruitment-related Services, for the respec           the present invention can also be utilized by the various
tive individuals, employees, independent contractors,                  individuals, employers, hiring entities, contractors,
freelancers, employers and/or hiring entities, described               applicants, recruiters, headhunters, third party
herein in a network environment. The present invention also            intermediaries, and/or the operator and/or the administrator
provides a centralized apparatus, which can also Serve as a            of the apparatus, and can be uploaded to, downloaded from,
clearinghouse, which provides job Searching Services,                  and/or be Stored and/or be resident on any of the central
recruitment Services, and/or recruitment-related Services, as          processing computer(s), the individual computer(s), and/or
well as any of the Services and/or activities described herein.   35   the employer computer(s).
   The apparatus and method of the present invention can                  The apparatus and method of the present invention can be
can be utilized by individuals, independent contractors,               utilized to perform various job-searching Services, recruit
freelancers, and/or other entities, desirous of Securing a job,        ment Services and/or recruitment-related Services and/or
a position, a project, an assignment, and/or an employment             functions. The present invention may be utilized by an
relationship, either permanent and/or temporary, with an          40   individual, a prospective employee, an independent
employer and/or a hiring entity. The apparatus and method              contractor, a freelancer, either permanent or temporary, to
of the present invention can also be utilized by employers             find or to locate a job, a position, a project and/or an
and/or by other hiring entities desirous of Securing the               assignment, for which they may wish to apply. The present
Services of an individual, an employee, an independent                 invention can also be utilized by an employer and/or hiring
contractor, and/or freelancer, either permanently and/or tem      45   entity to recruit and/or to Search for, an individual, a
porarily.                                                              prospective employee, an independent contractor, and/or a
   The present invention can also be utilized by an employ             freelancer, either permanent or temporary.
ment agency, a recruiter, a So-called "headhunter', or other              The present invention can also be utilized by a recruiter,
intermediary, in order to assist and/or to act on behalf of any        a headhunter, and/or a third party intermediary, in order to
of the individuals, employers and/or hiring entities described    50   assist an individual, a prospective employee, an independent
herein. The present invention can also be utilized in order to         contractor, and/or a freelancer, in Searching for a job, a
provide agency Services for any of the herein described                position, a project, and/or an assignment, and/or for assisting
parties, i.e., individual, employees, independent contractors,         an employer and/or a hiring entity in Searching for, and/or
freelancers, employers, hiring entities, recruiters,                   for recruiting an individual, a prospective employee, an
headhunters, etc.                                                 55   independent contractor, and/or a freelancer, in order to fill a
   The apparatus and method of the present invention can be            hiring and/or other need.
utilized in a network environment in order to effectuate any              The present invention may also be utilized to notify an
of the Services described herein on, or over, any communi              individual, a prospective employee, an independent
cation network.                                                        contractor, and/or freelancer, of the existence and/or the
   The apparatus can include a central processing computer        60   availability of an opportunity for and/or related to a job, a
or Server computer, at least one or more individual comput             position, a project and/or an assignment. The present inven
erS and at least one or more employer computers. Each of the           tion may also be utilized to notify an employer and/or a
herein-described computerS may communicate with any and                hiring entity of the availability of an individual, a prospec
all of the computers which are utilized in conjunction with            tive employee, an independent contractor, and/or freelancer.
the apparatus of the present invention. The present invention     65      Any and/or all of the communications between the parties
may be utilized in any communication network Such as the               may be effected via electronic message transmission, e-mail,
Internet, the World Wide Web, a telecommunications                     electronic forms Submission, a telephone call, telephone
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 20 of 44


                                                     US 6,662,194 B1
                            S                                                                        6
messaging, facsimile messaging, pager and/or beeper                    hiring entity listing, a departure of an individual from an
messaging, physical mailing, and/or via any other appropri             employer, the completion of a job, project and/or
ate method, means and/or mechanism.                                    assignment, changes in an economic factor(s), changes in a
   Employers and/or other hiring entities can post data                market factor(s), an increase in an unemployment rate, the
and/or list information regarding jobs, employment                     unemployment of an individual, a detected need for jobs
positions, temporary positions, assignments, freelance                 having a certain skill(s), and/or any other event, situation,
assignments, contracting assignments and/or jobs, as well as           and/or any other occurrence which may be deemed to have
any other assignments, projects and/or efforts which require           Some relationship and/or effect related to job Searching
and/or which may require the Services of an individual, an             efforts and/or recruitment efforts.
employee, an independent contractor, a freelancer, a tempo                The apparatus and method of the present invention can
rary employee, etc., with the present invention.                       also be utilized for performing and/or for facilitating the
   Similarly, individuals, job applicants, prospective                 provision of recruitment Services for Schools, colleges,
employees, independent contractors, temporary workers,                 universities, and/or any organizations of any kind.
and/or freelancers, etc., can also post and/or list data and/or           The apparatus of the present invention can also be pro
information regarding themselves with the present inven           15   grammed in order to be Self-activating and/or activated
tion.                                                                  automatically.
   The present invention can be utilized in order to allow                The apparatus of the present invention can also be pro
employers and/or hiring entities to bid for individuals,               grammed in order to generate and/or transmit any of the
employees, independent contractors, and/or freelancers. The            e-mails, electronic message transmissions, electronic noti
present can also be utilized in order to allow individuals             fication transmissions, and/or any of the communications,
and/or their agents and/or managers to auction and/or offer            described herein between any of the parties utilizing the
their Services to employers and/or to hiring entities.                 present invention.
   The present invention can be utilized for managing work                The present invention can be utilized in conjunction with
Schedules, and/or for maintaining information regarding           25
                                                                       intelligent agents, Software agents and/or mobile agents, in
work Schedules for an individual or entity, including, but not         order to provide for these respective agents to act for, or on
limited to any job applicant, temporary worker, independent            behalf of, a respective party.
contractor, and/or freelancer. An employer and/or hiring                  The present invention can also be utilized in order to
entity can obtain information regarding the work, temporary            generate electronic catalogs and/or electronic coupons for
assignment, and/or project or assignment, Schedules for any            advertising and/or for publicizing the availability of
individual or entity utilizing the present invention. An               individuals, independent contractors, and/or freelancers, for
employer and/or hiring entity may hire and/or reserve the              work, and/or for advertising and/or publicizing jobs,
time of and/or the services of, the individual and/or entity           employment positions, projects and/or assignments, which
via the present invention.                                             employers and/or hiring entities are seeking to fill.
   The present invention can also provide an individual           35      The present invention can also be utilized in order to
and/or an employer and/or hiring entity with data and/or               monitor, record and/or keep track of, all offers and/or
information regarding the latest developments and/or cur               rejections involving any and all jobs, employment positions,
rent developments in the employment and/or recruiting                  projects and/or assignments, which occur in conjunction
fields, including, but not limited to, growth areas, demand            with and/or via use of the present invention. The information
information for certain jobs and/or professions, Salary           40
                                                                       compiled can be provided to individuals, employers, and/or
Surveys, etc. In this manner, the present invention can                recruiters for use in any appropriate and/or Suitable manner.
provide information for allowing an individual, an employer               The present invention, can also Store individual and/or
and/or hiring entity to determine the State of the job market          employer data and/or information with various and/or vary
and/or to utilize this information in any appropriate manner           ing levels of Specificity and/or confidentiality.
So as to minimize the time, effort and/or expense of job          45      The apparatus and method of the present invention can be
Searching efforts and/or recruitment efforts.                          utilized as an electronic and/or network-based recruiting
   The present invention can also provide notification to any          apparatus and/or clearinghouse. The present invention can
of the individuals, employers and/or hiring entities, when             be utilized in order to reduce recruiting costs and So-called
and/or if information is being and/or has been requested               headhunter fees to employers as well as job Search efforts
about he, she or it. The present invention can also provide       50   and/or expenses to individuals. The present invention pro
the identity of the party requesting the information to the            vides an apparatus and a method for eliminating intermedi
respective individual, employer and/or hiring entity.                  aries and/or unnecessary efforts and/or expense involved in
   The present invention can also provide for the blockage of          job Search and/or recruitment processes for any of the
any access, authorized and/or unauthorized, to any of the              individuals, employers and/or hiring entities described
data and/or information utilized in conjunction with the          55   herein.
present invention and/or concerning any individual, entity,               The present invention can also be utilized in conjunction
employer, and/or hiring entity, utilizing the present inven            with the bartering and/or trading of Services between parties,
tion. The present invention can also provide any data and/or           Such as individuals, employers, and/or hiring entities.
information Specifically, generically, generally, Such as for a           The present invention also provides an apparatus and a
group, and/or Statistically and/or in any other manner.           60   method for providing enhanced confidentiality during the
   The present invention can also be utilized So as to prevent         job-search, recruitment, and/or related interactions, negotia
certain individuals and/or entities, employers and/or hiring           tions and/or other dealings between the parties involved in
entities, from accessing the data and/or information about             Same. The present invention can monitor and/or record any
any other individual, entity, employer, and/or hiring entity.          interaction between any of the parties which utilize the
   The operation of the present invention may be triggered        65   present invention.
by any type of pre-Specified event and/or occurrence which                The present invention can also be utilized in conjunction
may include a new individual listing, a new employer and/or            with job Searches and/or recruiting efforts for any kind of
            Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 21 of 44


                                                      US 6,662,194 B1
                              7                                                                        8
job, profession, employment position, project, and/or                   recruitment Services, and/or recruitment-related Services,
assignment, and/or for any permanent, temporary, indepen                which utilizes data and/or information which is specific,
dent contractor, and/or freelance, job, employment position,            generic, and/or general, to an individual, to an employer,
project, and/or assignment.                                             and/or to hiring entity.
   The present invention can utilize electronic commerce                   It is still another object of the present invention to provide
technologies and Security methods, techniques and technolo              an apparatus and a method for providing job Searching
gies.                                                                   Services, recruitment Services, and/or recruitment-related
   Accordingly, it is an object of the present invention to             Services, which facilitates providing notification to an
provide an apparatus and a method for providing job Search              employer and/or hiring entity when a recruitment-related
Services, recruitment Services, and/or recruitment-related              opportunity arises.
Services.                                                                  It is yet another object of the present invention to provide
  It is another object of the present invention to provide an           an apparatus and a method for providing job Searching
apparatus and a method for providing job Search Services,               Services, recruitment Services, and/or recruitment-related
recruitment Services, and/or recruitment-related Services, in           Services, which facilitates providing notification to an indi
a network environment.
                                                                   15   vidual when an employment-related opportunity arises.
  It is still another object of the present invention to provide           It is another object of the present invention to provide an
                                                                        apparatus and a method for providing job Searching Services,
an apparatus and a method for providing job Search Services,            recruitment Services, and/or recruitment-related Services,
recruitment Services, and/or recruitment-related Services, on           which provides for the Securing and/or the reserving of
and/or over the Internet, the World Wide Web, and/or any                Services of an individual, an independent contractor, and/or
other communication network.                                            a freelancer.
  It is yet another object of the present invention to provide            It is still another object of the present invention to provide
an apparatus and a method for providing job Searching                   an apparatus and a method for providing job-searching
Services, recruitment Services, and/or recruitment-related              Services, recruitment Services, and/or recruitment-related
Services, which provides links to various data and/or infor        25
                                                                        services, which provides notification of the availability of an
mation which may be requested, required, and/or desired, by             individual, a prospective employee, a job applicant, an
the respective parties involved in job Searching activities             independent contractor, a temporary worker, and/or a
and/or in recruitment activities.                                       freelancer, for a job, position, project, or assignment.
  It is another object of the present invention to provide an              It is yet another object of the present invention to provide
apparatus and a method for providing job Searching Services,            an apparatus and a method for providing job-searching
recruitment Services, and/or recruitment-related Services,              Services, recruitment Services, and/or recruitment-related
which utilizes databases which can be linked to external                services, which provides notification of the availability of a
information Sources.                                                    job, an employment position, a project, and/or an
  It is still another object of the present invention to provide        assignment, with an employer and/or hiring entity.
an apparatus and a method for providing job Searching              35
                                                                           It is another object of the present invention to provide an
Services, recruitment Services, and/or recruitment-related              apparatus and a method of the providing job-searching
Services, which facilitates the posting of data and/or infor            Services, recruitment Services, and/or recruitment-related
mation by respective individuals and/or employers and/or                Services, which utilizes electronic messages and/or e-mail
hiring entities.                                                        messages which contain links to information and/or infor
                                                                   40
   It is yet another object of the present invention to provide         mation Sources which may be utilized in providing Said
an apparatus and a method for providing-job Searching                   information.
Services, recruitment Services and/or recruitment-related                 It is still another object of the present invention to provide
Services, which allows an individual to perform job                     an apparatus and a method for providing job Searching
Searches.                                                               Services, recruitment Services, and/or recruitment-related
                                                                   45
  It is another object of the present invention to provide an           Services, which provides for bidding and/or auctioning
apparatus and a method for providing job Searching Services,            activities regarding Said Services.
recruitment Services and/or recruitment-related Services,                  It is yet another object of the present invention to provide
which allows an employer and/or hiring entity to perform                an apparatus and a method for providing job Searching
recruitment Searches.                                              50   Services, recruitment Services, and/or recruitment-related
  It is still another object of the present invention to provide        Services, which provides Scheduling Services and/or Sched
an apparatus and a method for providing job Searching                   ule management Services for an individual, an independent
Services, recruitment Services, and/or recruitment-related              contractor, a freelancer, an employer and/or hiring entity.
Services, which notifies an individual of job and/or employ                It is another object of the present invention to provide an
ment opportunities which may be of interest to the indi            55   apparatus and a method for providing job Searching Services,
vidual when Same become available.                                      recruitment Services, and/or recruitment-related Services,
  It is yet another object of the present invention to provide          which provides information regarding developments related
an apparatus and a method for providing job Searching                   to the job-search and/or recruitment fields.
Services, recruitment Services, and/or recruitment-related                 It is still another object of the present invention to provide
Services, which notifies an employer and/or hiring entity of       60   an apparatus and a method for providing job Searching
individuals, prospective employees, independent                         Services, recruitment Services, and/or recruitment-related
contractors, permanent workers, temporary workers, and/or               Services, which provides notification to an individual, an
freelancers, who or which may be of interest to the employer            independent contractor, a freelancer, and an employer and/or
and/or hiring entity when these individuals and/or entities             hiring entity, when data and/or information has been
become available.                                                  65   requested about them.
  It is another object of the present invention to provide an              It is yet another object of the present invention to provide
apparatus and a method for providing job Searching Services,            an apparatus and a method for providing job Searching
           Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 22 of 44


                                                      US 6,662,194 B1
                                                                                                       10
Services, recruitment Services, and/or recruitment-related               Services, which provides for the Storage and/or the utiliza
Services, which can be utilized by an individual, an inde                tion of data and/or information with various and/or varying
pendent contractor, a freelancer, an employer and/or hiring              levels of confidentiality and/or Specificity.
entity, and/or a party acting on behalf of Same.                            It is yet another object of the present invention to provide
   It is another object of the present invention to provide an           an apparatus and a method for providing job Searching
apparatus and a method for providing job Searching Services,             Services, recruitment Services, and/or recruitment-related
recruitment Services, and/or recruitment-related Services,               Services, which is utilized in conjunction with the buying,
which prevents access to certain data and/or information by              Selling, bartering and/or trading, of goods and/or Services.
certain parties.                                                            It is another object of the present invention to provide an
   It is still another object of the present invention to provide        apparatus and a method for providing job Searching Services,
an apparatus and a method for providing job Searching                    recruitment Services, and/or recruitment-related Services,
Services, recruitment Services and/or recruitment-related                which provides enhanced confidentiality during the respec
Services, which can be programmed to be Self-activating                  tive job Search, recruitment, and/or related activities and/or
and/or be activated automatically.                                  15
                                                                         interactions.
   It is yet another object of the present invention to provide            It is still another object of the present invention to provide
an apparatus and a method for providing job Searching                    an apparatus and a method for providing job Searching
Services, recruitment Services and/or recruitment-related Ser            Services, recruitment Services, and/or recruitment-related
vices which generates electronic messages, e-mail                        Services, which monitors and/or records communications,
messages, telephone calls, pager calls, pager messages,                  interactions, and/or dealings, between parties.
and/or other communication messages, automatically.                         It is yet another object of the present invention to provide
  It is another object of the present invention to provide an            an apparatus and a method for providing job Searching
apparatus and a method for providing job Searching Services,             Services, recruitment Services, and/or recruitment-related
recruitment Services, and/or recruitment-related Services,               Services, which provides Statistical information pertaining to
which utilizes intelligent agents, Software agents, and/or          25   job Searches, recruitment activities, and/or related activities.
mobile agents, for providing various Services for, and/or for               It is another object of the present invention to provide an
taking action on behalf of, a respective party.                          apparatus and a method for providing job Searching Services,
  It is still another object of the present invention to provide         recruitment Services, and/or recruitment-related Services,
an apparatus and a method for providing job Searching                    which can be utilized in conjunction with independent job
Services, recruitment Services, and/or recruitment-related               Search efforts and/or independent recruitment efforts.
Services, which provides links and/or hyperlinks to                         It is still another object of the present invention to provide
information, products and/or Services related thereto.                   an apparatus and a method for providing job Searching
  It is yet another object of the present invention to provide           Services, recruitment Services, and/or recruitment-related
an apparatus and a method for providing job Searching                    Services, which can administer a financial account for,
Services, recruitment Services, and/or recruitment-related          35   and/or on behalf of a party, and which can effect a payment
Services, which provides automatic notification of, and/or               from one party to another, and/or receive a payment for,
announcements of, job openings, position openings,                       and/or on behalf of, a party.
projects, and/or assignments, the availability of job appli                It is yet another object of the present invention to provide
cants and/or the availability of goods and/or Service                    an apparatus and a method for providing job Searching
providers, to respective parties.                                   40
                                                                         Services, recruitment Services, and/or recruitment-related
   It is another object of the present invention to provide an           Services, for Schools, colleges, universities, and/or any orga
apparatus and a method for providing job Searching Services,             nizations of any kind.
recruitment Services, and/or recruitment-related Services,                  Other objects and advantages of the present invention will
which monitors, records, and/or provides notification of, any       45   be apparent to those skilled in the art upon a review of the
communications which take place and/or which may tran                    Description of the Preferred Embodiment taken in conjunc
spire between respective parties.                                        tion with the Drawings which follow.
   It is still another object of the present invention to provide
an apparatus and a method for providing job Searching                          BRIEF DESCRIPTION OF THE DRAWINGS
Services, recruitment Services, and/or recruitment-related          50      In the Drawings:
Services, which provides for the generation of and/or the                   FIG. 1 illustrates the apparatus of the present invention, in
distribution of electronic catalogs and/or electronic coupons            block diagram form;
related to job Search activities and/or recruitment activities.             FIG. 2 illustrates the central processing computer of the
   It is yet another object of the present invention to provide          apparatus of FIG. 1, in block diagram form;
an apparatus and a method for providing job Searching               55      FIG.3 illustrates the individual computer of the apparatus
Services, recruitment Services, and/or recruitment-related               of FIG. 1, in block diagram form;
Services, which provides notification of job-search-related
and/or recruitment-related events and/or occurrences.                       FIG. 4 illustrates the employer computer of the apparatus
  It is another object of the present invention to provide an            of FIG. 1, in block diagram form;
apparatus and a method for providing job Searching Services,        60      FIGS. 5A to 5E illustrate a preferred embodiment opera
recruitment Services, and/or recruitment-related Services,               tion of the apparatus of FIG. 1, in flow diagram form;
which monitors, records and/or keeps track of, job Search                   FIGS. 6A to 6E illustrate another preferred embodiment
and/or recruitment activities of, and for, any of the respec             operation of the apparatus of FIG. 1, in flow diagram form;
tive parties.                                                               FIG. 7 illustrates another preferred embodiment operation
   It is still another object of the present invention to provide   65   of the apparatus of FIG. 1, in flow diagram form; and
an apparatus and a method for providing job Searching                       FIG. 8 illustrates another preferred embodiment operation
Services, recruitment Services, and/or recruitment-related               of the apparatus of FIG. 1, in flow diagram form.
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 23 of 44


                                                     US 6,662,194 B1
                                 11                                                               12
          DESCRIPTION OF THE PREFERRED                                   Applicant hereby incorporates by reference herein the
                  EMBODIMENTS                                          subject matter and teachings of U.S. Provisional Patent
  The present invention is directed to an apparatus and a              Application Serial No. 60/146,776 which teaches an appa
method for providing job Searching Services, recruitment               ratus and method for providing job Searching Services,
Services, and/or recruitment-related Services, and, in                 recruitment Services and/or recruitment-related Services.
particular, to an apparatus and a method for providing job                The apparatus and method of the present invention can be
Searching Services, recruitment Services, and/or recruitment           utilized in a network environment in order to effectuate any
related Services, for effectuating Services and activities             of the services described herein.
involving and/or related to job Search efforts and/or recruit             FIG. 1 illustrates a preferred embodiment of the apparatus
ment efforts, by, and/or for, individuals, independent                 of the present invention which is designated generally by the
contractors, freelancers, employers and/or hiring entities.            reference numeral 100. In FIG. 1, the apparatus 100 includes
   The apparatus and method of the present invention pro               a central processing computer or Server computer 10. The
vides Services which facilitate individual, independent                central processing computer 10 provides control over the
contractor, and/or freelancer, job Search efforts, employer       15
                                                                       apparatus 100 and provides services for the various com
and/or hiring entity recruitment, Search and/or placement              puters associated with the various individuals employees,
efforts, and/or related efforts. The present invention also            contractors, independent contractors, freelancers,
provides a centralized apparatus, and/or a clearinghouse, for          employers, hiring entities, recruiters, etc., who or which
providing and/or for facilitating the herein-described efforts,        utilize the apparatus 100 of the present invention.
Services, and/or activities.                                              The central processing computer 10, in the preferred
   The apparatus and method of the present invention can               embodiment, can be any Suitable computer, network
can be utilized by individuals and entities desirous of                computer, or computer System, for providing Service for the
identifying and/or Securing an employment relationship,                Various computers associated with the individuals,
either permanent and/or temporary, an independent contrac              employees, independent contractors, freelancers, employers,
tor relationship, and/or a freelancer relationship, with an       25
                                                                       hiring entities, recruiters, etc., who or which utilize the
employer and/or hiring entity. The apparatus and method of             present invention.
the present invention can also be utilized by employers                   In the preferred embodiment, any number of central
and/or hiring entities desirous of Searching for, and/or for           processing computerS 10 may be utilized in order to provide
Securing the Services of, an individual, an independent                the Servicing functions described herein. The central pro
contractor, and/or a freelancer, either permanently and/or             cessing computer(s) 10 may be linked to other central
temporarily.                                                           processing computers or may be stand alone devices. A
   The present invention can also be utilized by an employ             given central processing computer 10 may Service a par
ment agency, an agent, a recruiter, a So-called "headhunter',          ticular geographic area or certain individuals employees,
a career consultant, a personal manager, and/or an                     independent contractors, freelancers, employers, hiring
intermediary, to assist an individual, an independent             35   entities, recruiters, etc., and/or groups thereof. A central
contractor, and/or a freelancer, in Searching for a job, a             processing computer 10 may also be dedicated to Service
position, a project, and/or assignment. The present invention          any one or group of the above described individuals and/or
can also be utilized to assist an employer and/or hiring entity        entities.
to Search for an individual, an independent contractor, and/or           The apparatus 100, in the preferred embodiment, also
a freelancer. The present invention can also be utilized in       40   includes one or more individual computers 20. Each indi
order to provide agency Services for any of the herein                 vidual computer 20 may be a personal computer or other
described parties, Such as, but not limited to, individuals,           communication device Suitable for allowing the individual
independent contractors, freelancers, employers, hiring                to interact with the central processing computer(s) 10. Each
entities, recruiters, and/or headhunters.                              individual computer 20 can be utilized to transmit informa
   The terms “individual, “employee”, “prospective                45   tion to the central processing computer 10 and to receive
employee”, “applicant”, “contractor”, “independent                     information from the central processing computer 10 via the
contractor”, “temp”, “temporary employee”, “freelancer'                communication network.
etc., as used herein, refer to any individual, person,                    The individual computer 20 can be a personal computer,
company, business entity, independent contracting busineSS             a hand-held computer, a palmtop computer, a laptop
or entity, employment agent and/or agency, and/or any other       50   computer, a personal communication device, a personal
entity, Seeking to identify, find, and/or Secure, a job, an            digital assistant, a telephone, a digital telephone, a display
employment position, a project, and/or an assignment, for              telephone, a Video telephone, a Videophone, a 3G telephone,
himself, herself, itself, and/or for another.                          a television, an interactive television, a beeper, a pager,
   The terms “employer”, “hiring entity”, “company’,                   and/or a watch. In the present invention, any number of
“business”, etc., as used herein, refer to any employer, hiring   55   individual computers 20 may be utilized. In the present
entity, individual, perSon, company, busineSS entity, and/or           invention, each individual or entity utilizing the present
other entity, Seeking to identify, find, or Secure the Services        invention may have one or more individual computers 20
of, an individual, independent contractor, and/or freelancer,          asSociated there with.
for itself and/or for another.                                           The apparatus 100, in the preferred embodiment, also
   The terms “recruiter”, “headhunter”, “employment               60   includes one or more employer computerS 30. Each
agency”, “placement agency”, “employment consultant',                  employer computer 30 may be a personal computer or other
“placement consultant”, etc., refer to any individual, person,         communication device Suitable for allowing the employer to
and/or entity, who or which acts as an intermediary for,               interact with the central processing computer(s) 10. Each
and/or on behalf of, any party or parties described herein, in         employer computer 30 can be utilized to transmit informa
order to initiate and/or to effectuate a job Search and/or a      65   tion to the central processing computer 10 and to receive
recruitment activity and/or any Searches or activities which           information from the central processing computer 10 via the
result, and/or which proceed, therefrom.                               communication network.
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 24 of 44


                                                    US 6,662,194 B1
                               13                                                                 14
   The employer computer 30 can be a personal computer, a             central processing computer 10 includes a central processing
hand-held computer, a palmtop computer, a laptop                      unit or CPU 10A, which in the preferred embodiment, is a
computer, a personal communication device, a personal                 microprocessor. The CPU 10A may also be a
digital assistant, a telephone, a digital telephone, a display        microcomputer, a minicomputer, a macro-computer, and/or
telephone, a Video telephone, a Videophone, a 3G telephone,           a mainframe computer, depending upon the application.
a television, an interactive television, a beeper, a pager,              The central processing computer 10 also includes a ran
and/or a watch. In the preferred embodiment, any number of            dom access memory device(s) 10B (RAM) and a read only
employer computers 30 may be utilized. In the present                 memory device(s) 10C (ROM), each of which is connected
invention, each employer and/or hiring entity utilizing the           to the CPU 10A, a user input device 10D, for entering data
present invention may have one or more employer comput                and/or commands into the central processing computer 10,
ers 30 associated therewith.                                          which includes any one or more of a keyboard, a Scanner, a
  Each of the individual computer(s) 20 and each of the               user pointing device, Such as, for example, a mouse, a touch
employer computer(s) 30 described herein can transmit                 pad, and/or an audio input device and/or a Video input
information to each central processing computer 10 as well            device, etc., if desired, which input device(s) are also
as receive information from each central processing com          15   connected to the CPU 10A. The central processing computer
puter 10. In addition, each individual computer 20 can also           10 also includes a display device 10E for displaying data
transmit information to any employer computer 30 as well as           and/or information to a user or operator.
receive information from any employer computer 30. In a                 The central processing computer 10 also includes a
Similar-manner, each employer computer 30 can transmit                transmitter(s) 10F, for transmitting Signals and/or data and/
information to any individual computer 20 as well as receive          or information to any one or more of the individual computer
information from any individual computer 20.                          (s) 20 and employer computer(s) 30 which may be utilized
  The central processing computer(s) 10, the individual               in conjunction with the present invention. The central pro
computer(s) 20, and/or the employer computer(s) 30 can                cessing computer 10 also includes a receiver 10G, for
communicate with one another, and/or be linked to one            25
                                                                      receiving Signals and/or data and/or information from any
another, over a communication network and/or a wireleSS               one or more of the individual computer(s) 20 and/or
communication network. In the preferred embodiment, the               employer computer(s) 30.
present invention is utilized on, and/or over, the Internet             The central processing computer 10 also includes a
and/or the World Wide Web. The present invention, in the              database(s) 10H which contains data and/or information
preferred embodiment, can also utilize wireleSS Internet              pertaining to the individuals, employees, independent
and/or World Wide Web services, equipment and/or devices.             contractors, freelancers, and/or other perSons or entities,
The central processing computer(s) 10, in the preferred               who or which utilize the present invention in order to find or
embodiment, has a web site or web sites associated there              Secure a job, project, or assignment. The database 10H also
with.                                                                 contains data and/or information pertaining to the employers
   Although the Internet and/or the World Wide Web is the        35   and/or hiring entities who or which utilize the present
preferred communication System and/or medium utilized,                invention to recruit individuals, independent contractors, or
the present invention, in all of the embodiments described            freelancers, in order to Satisfy their needs and/or require
herein, can also be utilized with any appropriate communi             ments. The database 10H may also contain data and/or
cation Systems including, but not limited to, network com             information pertaining to recruiters, headhunters, manage
munication Systems, telephone communication Systems, cel         40   ment consultants, managers, and/or other intermediaries,
lular communication Systems, digital communication                    and/or third parties, who or which utilize the present inven
Systems, personal communication Systems, personal com                 tion in order to act on behalf of any of the individuals,
munication Services (PCS) Systems, satellite communication            independent contractors, freelancers, employers and/or hir
Systems, broad band communication Systems, low earth                  ing entities, who attempt to match the needs of any of the
orbiting (LEO) satellite systems, and/or public switched         45   parties described herein.
telephone networks or Systems.                                           Individual data and/or information, which can be Stored in
  In the preferred embodiment, each of the central process            the database 10H, can include, but not be limited to, the
ing computer(s) 10, the individual computer(s) 20, and                individual’s name, Sex, age, address, educational
employer computer(s) 30, can transmit data and/or informa             information, Schooling, work experience, work history,
tion using TCP/IP, as well as any other Internet and/or World    50   skills, work-related skills, past employers, references, Salary
Wide Web, protocols.                                                  history, Salary requirements, benefit requirements, School
   The individual computer 20, in the preferred embodiment,           transcripts, links to registrars offices and/or databases at
can be linked directly or indirectly with a central processing        respective School(s) and/or to a transcript database and/or
computer 10. The employer computer 30, in the preferred               electronic Storage facility, medium, and/or device, which
embodiment, can also be linked directly or indirectly with a     55   Stores transcripts and/or other Scholastic and/or educational
central processing computer 20. In any of the preferred               information about an individual(s), work Samples, reference
embodiments described herein, any individual computer(s)              letters, recommendation letters, pictures, Video clips, and/or
20 and any employer computer(s) 30 can be linked directly             other relevant and/or pertinent information. In this manner,
or indirectly with one another So as to facilitate a direct or        the present invention facilitates more efficient access to data
indirect bi-directional communication between an individual      60   and/or information pertaining to an individual(s).
computer(s) 20 and an employer computer(s) 30.                           In order to preserve confidentiality and/or So as to main
   FIG. 2 illustrates the central processing computer 10, in          tain an anonymous identity, each of the above-described
block diagram form. The central processing computer 10, in            types of information can be described in a generic manner,
the preferred embodiment, is a network computer or com                i.e., a School can be listed as a large Ivy League institution
puter System which is utilized as a central processing           65   as opposed to being named and positively identified. For
computer Such as an Internet Server computer and/or a web             example, an individual can be described as being a mid-level
Site Server computer. In the preferred embodiment, the                engineer having experience in computer programming, etc.
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 25 of 44


                                                     US 6,662,194 B1
                             15                                                                     16
   Each and every field of data and/or information can be                 AS in the case with individuals, in order to preserve
represented by a corresponding generic term or terms So as             confidentiality and/or So as to maintain an anonymous
to keep the true information masked for a desired time                 identity, each of the above-described types of information
period or during a certain period of processing. The indi              can be described in a generic manner, i.e., an employer can
vidual data and/or information can also include certain jobs           be listed as a large computer manufacturer as opposed to
and/or events and/or occurrences for which the individual              being named and positively identified.
may desire to be notified. Any of the data and/or information             Each and every field of data and/or information, described
may have hyperlinks associated therewith for directing a
party to a separate and/or a different data and/or information         herein as being stored in the database 10H and/or otherwise
Source. The information Source may be external from the                utilized by the present invention, can be represented by a
central processing computer 10.                                        corresponding generic term or terms So as to keep the true
  The database 10H can also contain data and/or informa                information masked for a desired time period or during a
tion restricting access to any of the data and/or information          certain period of processing. The employer data and/or
stored in the database 10H. For example, an individual,                information can also include events and/or occurrences for
independent contractor, freelancer, employer, and/or hiring            which the employer may desire to be notified. Any of the
                                                                  15   data and/or information stored in the database 10H may have
entity, may, at any time, may restrict access by any party, to
any of their respective data and/or information. For example,          hyperlinks associated there with for directing a party to a
an individual may prevent a current employer from acceSS               Separate and/or to a different data and/or information Source,
ing his or her data and/or information, thereby maintaining            which may also be external form the central processing
the confidentiality of a job Search. Similarly, any party may          computer 10.
restrict the availability of any of its data and/or information           The employer data and/or information can also include
from any other party or parties.                                       work Schedules and/or work calendars which provide infor
   In the cases of temporary employees, Self-employed                  mation regarding when the employer will be in need of the
individuals, professionals, independent contractors,                   assistance of and/or the Services of individuals, independent
freelancers, etc., the database 10H can contain information       25
                                                                       contractors, temporary employees, and/or freelancers. The
regarding the Schedules and/or work calendars for any of               database 10H can contain information regarding the Sched
these individuals, employees, and/or entities. In this regard,         ules and/or work calendars providing notification of the
each individual, employee, and/or entity in this category              human resource and/or employee requirements for the
may store and have maintained by the apparatus 100, a work             employer and/or hiring entity thereby providing information
Schedule and/or working calendar which can provide infor               regarding days and/or time periods when it will require the
mation regarding days and/or time periods of employment                assistance of individuals, independent contractors and/or
and/or engagement as well as days and/or time periods of               freelancers.
availability.                                                             The database 10H may also contain information regarding
   The database 10H can also contain information pertaining            which individuals, independent contractors, and/or
to employers whom an individual will readily work for if the      35   freelancers, may be approved, in advance, for hiring-and/or
employer should need and/or request the individual. The                for working for the employer and/or hiring entity, as well as
individual data and/or information can also include employ             data and/or information regarding which individuals, inde
erS and/or hiring entities whom the individual, independent            pendent contractors, and/or freelancers, may be prohibited,
contractor, or freelancer, has agreed in advance to work for,          in advance, from being hired by, and/or from working for,
as well as employers and/or hiring entities whom the indi         40   the employer and/or hiring entity. The database 10H may
vidual has decided in advance not to work for. The database            also contain information regarding which individuals, inde
10H can also include information regarding which employ                pendent contractors, and/or freelancers, may obtain infor
erS and/or hiring entities may access an individual’s data             mation about the employer and/or hiring entity as well as
and/or information as well as those employers and/or hiring            information regarding those individuals who may be pro
entities who may not access an individual's data and/or           45   hibited from obtaining such information. The database 10H
information.                                                           may also contain information regarding which individuals,
  The database 10H also includes data and/or information               independent contractors, and/or freelancers, may apply for a
about employers who or which utilize the present invention             job, position, project, or assignment, with an employer
which information includes, but is not limited to, employer            and/or hiring entity as well as information regarding those
name, company name, job offerings, job openings, job(s) or        50   individuals who may be prohibited from So applying.
position(s) needed to be filled, job(s) or position(s) desired            The database 10H may also contain data and/or informa
to be filled, employer size, employer location, regional               tion pertaining to an employment agency, recruiters,
location, jobs or positions employed, benefits offered,                headhunters, agents, managers, and/or other third party
employer history, Salary information, compensation                     intermediaries (hereinafter “recruiter”), who or which
information, customer information, Supplier information,          55   attempt to brings individuals and employers together So as to
information from past employees, information from current              facilitate the fulfillment of the needs of the respective
employees, past and/or current employment agencies or                  parties. The information can include, but not be limited to,
recruiter representing the employer, types of positions,               the recruiter's name, location, types of positions filled by
including but not limited to permanent and/or temporary                Same, information from past clients, references, past deal
positions, references, pictures of facilities, Video clips,       60   ings and/or deals with an employer and/or hiring entity,
fringe benefits, work hours, work requirements, recommen               Salary histories of past deals, etc.
dation letters, Salary and/or compensation information.                   AS in the case with individuals and employers, in order to
  The data and/or information contained in the database                preserve confidentiality and/or So as to maintain an anony
10H can also include information concerning events,                    mous identity, each of the above-described types of infor
occurrences, availability of an applicant or applicants and/or    65   mation can be described in a generic manner, i.e., a recruiter
any other information of which the employer may which to               and/or any information pertaining thereto can be described
be notified.                                                           generically, i.e. a legal recruiter Specializing in placing
           Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 26 of 44


                                                    US 6,662,194 B1
                             17                                                                    18
bankruptcy attorneys, etc., as opposed to being named and               The database 10H, or collection of databases, may be
positively identified.                                                updated by each of the respective individuals, employers, or
   Each and every field of data and/or information can be             by an administrator and/or operator of the central processing
represented by a corresponding generic term or terms So as            computer 10, and/or by any other third party, in real-time,
to keep the true information masked for a desired time                and/or via dynamically linked database management tech
period or during a certain period of processing. The recruiter        niques. The data and/or information Stored in the database
data and/or information can also include events and/or                10H can also be updated by external sources. The database
occurrences for which the recruiter may desire to be notified.        10H will contain any and all information deemed necessary
Any of the data and/or information Stored in the database             and/or desirable for providing all of the processing and/or
10H may have hyperlinks associated therewith for directing            Services and/or functions described herein. Applicant hereby
a party to a separate and/or a different data and/or informa          incorporates by reference herein the Subject matter of Fun
tion Source, which may also be external from the central              damentals of Database Systems, by Ramez Elmasri and
processing computer 10.                                               Shamkant B. Navathe, 2" Ed., Addison-Wesley Publishing
   The database 10H may also contain any other information            Company, 1994.
which may be relevant, pertinent, useful, and/or desired, for    15
facilitating the operation of the apparatus and method of the            The database 10H can also contain any information
present invention as described herein and/or as related               needed for corresponding with any of the individuals, inde
thereto.                                                              pendent contractors, freelancers, employers and/or hiring
   The database 10H, in the preferred embodiment, is a                entities, and/or recruiters, described herein, Such as their
database which may include individual databases or collec             respective addresses, telephone numbers, e-mail addresses,
tions of databases, with each database being designated to            pager number, and/or any other information for facilitating
Store any and all of the data and/or information described            a communication with any of these respective parties.
herein.                                                                  The database 10H can also include employer-related data
   The database 10H may also contain data and/or informa              and/or information, job and/or position-related information,
tion concerning past placements and/or transactions with         25
                                                                      individual, independent contractor and/or freelancer, data
Such data and/or information being Stored after each place            and/or information, recruiter, headhunter, and/or third party
ment and/or transaction which occurs via the apparatus and            intermediary-related information, and/or any other data and/
method of the present invention. Any and all data and/or              or information needed and/or desired for performing any of
information can be Stored regarding transactions which                the herein-described methods and features of the present
occur via the present invention as well as those transactions         invention.
which occur independently of the present invention. The                  With reference once again to FIG. 2, the central process
data and/or information can then be compiled and processed            ing computer 10 also includes an output device 101 Such as
using Statistical calculations in order to update the Stored          a printer, a modem, a faX/modem, or other output device, for
historical placement and/or transaction data and/or informa           providing data and/or information to the operator or user of
tion with Such data and/or information being made available      35   the central processing computer 10 or to a third party or third
to users of the apparatus 100. Applicant hereby incorporates          party entity.
by reference herein the teachings of Basic Business Statistics           In the preferred embodiment, each of the individual
Concepts and Applications, Mark L. Berenson and David M.              computer(s) 20 and the employer computer(s) 30, include
Levine, 6' Edition, Prentice Hall 1996.                               the Same, Similar, or analogous, components and/or periph
   The database 10H may also contain data and/or informa         40   eral devices as described herein for the central processing
tion concerning attrition rates at individual employers and/or        computer 10. In this manner, any individual computer(s) 20
hiring entities, as well as in different fields and/or market         or employer computer(s) 30, may be the same as, or be
Sectors, Salary information, Salary Surveys for particular            Similar to, the central processing computer 10. In this regard,
jobs, professions, etc., including Salary, benefits, and/or           and depending upon the application and/or individual and/or
other compensation, data and/or information for various          45   employer requirements, each of the individual computer(s)
experience levels, Skill levels, skills and abilities, educa          20 and/or each of the employer computer(s) 30 can have the
tional credentials, and/or other data and/or information              Same or Similar components as the central processing com
which may be utilized by any of the individuals and/or                puter 10.
employerS described herein, by job or profession type, by               FIG. 3 illustrates the individual computer 20, in block
market Sector, by type of employer, and/or by location           50   diagram form. The individual computer 20, in the preferred
and/or geographic region.                                             embodiment, is a network computer or computer System
   The database 10H may also contain data and/or informa              which is utilized to acceSS and/or to communicate with the
tion regarding the latest developments and/or current devel           central processing computer 10. In the preferred
opments in the employment and/or recruiting field,                    embodiment, the individual computer 20 includes a central
including, but not limited to, growth areas, demand infor        55   processing unit or CPU 20A, which in the preferred
mation for certain jobs and/or professions, etc.                      embodiment, is a microprocessor. The CPU20A may also be
  The data and/or information which is stored in the data             a microcomputer, a minicomputer, a macrocomputer, and/or
base 10H, or in the collection of databases, can be linked via        a mainframe computer, depending upon the application.
relational database techniques, to the respective employer               The individual computer 20 also includes a random access
computers 30 and/or individual computers 20 and/or via any       60   memory device(s) 20B (RAM) and a read only memory
appropriate database management techniques. The data and/             device(s) 20O (ROM), each of which is connected to the
or information, in the preferred embodiment, can be updated           CPU20A, a user input device 20D, for entering data and/or
via inputs from the respective individual computerS 20,               commands into the individual computer 20, which includes
and/or employer computers 30, and/or from any other infor             any one or more of a keyboard, a Scanner, a user pointing
mation Source, at any time. Information updates can also be      65   device, Such as, for example, a mouse, a touch pad, and/or
provided from other information Sources via the communi               an audio input device and/or a Video input device, etc., if
cation network.                                                       desired, which input device(s) are also connected to the CPU
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 27 of 44


                                                    US 6,662,194 B1
                             19                                                                   20
20A. The individual computer 20 also includes a display               information concerning the work Schedule(s) and/or work
device 20E for displaying data and/or information to a user           calendar(s), including project Schedules and/or calendars,
or operator.                                                          for the employer and/or hiring entity, or groups thereof, for
   The individual computer 20 also includes a transmitter(s)          which the employer computer 30 is associated. This data
20F, for transmitting Signals and/or data and/or information          and/or information can also include information concerning
to any one or more of the central processing computer(s) 10           when the employer may be in need of individuals, indepen
and to the employer computer(s) 30. The individual com                dent contractors, and/or freelancers, and/or when the
puter 20 also includes a receiver 20G, for receiving Signals          employer and/or hiring entity may not be in need of Same.
and/or data and/or information from any one or more of the               With reference once again to FIG. 4, the employer com
central processing computer(s) 10 and/or the employer                 puter 30 also includes an output device 30I Such as a printer,
computer(s) 30.                                                       a modem, a faX/modem, or other output device, for provid
   The individual computer 20 also includes a database(s)             ing data and/or information to the operator or user of the
20H which can contain any and/or all of the data and/or               individual computer 20 or to a third party or third party
information described herein with regards to the database             entity.
                                                                 15
10H of the central processing computer 10. The database                 The databases 20H and 30H of the individual computer(s)
20H can also contain data and/or information personal to an           20 and the employer computer(s) 30, respectively, can
individual or group of individuals, as well as data and/or            contain any and/or all of the data and/or information which
information concerning the work Schedule(s) and/or work               is stored and/or contained in the database 10H.
calendar(s) for the individual and/or group of individuals for          The database 10H, or collection of databases which form
which the individual computer(s) 20 is/are associated. This           the database 10H, as well as any database 20H and/or 30H,
data and/or information can also include information con              and/or any other database(s) described herein, can be imple
cerning when the individual is Scheduled to work and/or               mented by utilizing database Software and/or spreadsheet
when the individual is available to take work assignments.            Software, Such as, for example database Software by
   With reference once again to FIG. 3, the individual           25
                                                                      Oracle(E, Microsoft(E) Access(E) and/or Microsoft(R) Excel(R),
computer 20 also includes an output device 20I such as a              or any other Suitable database or spreadsheet Software
printer, a modem, a faX/modem, or other output device, for            programs and/or Systems.
providing data and/or information to the operator or user of             The data and/or information can be provided by the
the individual computer 20 or to a third party or third party         various employers, hiring entities, individuals, independent
entity.                                                               contractors, freelancers, applicants, recruiters, headhunters,
   FIG. 4 illustrates the employer computer 30, in block              third party intermediaries, and/or the operator and/or the
diagram form. The employer computer 30, in the preferred              administrator of the apparatus 100, and can be uploaded to,
embodiment, is a computer or computer System which is                 downloaded from, and/or be Stored and/or be resident on any
utilized to acceSS and/or to communicate with the central             of the central processing computer(s) 10, the individual
processing computer 10. In the preferred embodiment, the         35   computer(s) 20, and/or the employer computer(s) 30.
employer computer 30 includes a central processing unit or              In the preferred embodiment, wherein the apparatus 100
CPU 30A, which in the preferred embodiment, is a micro                is utilized over the Internet and/or the World Wide Web,
processor. The CPU 30A may also be a microcomputer, a                 hyperlinkS and/or other data and/or information links and/or
minicomputer, a macro-computer, and/or a mainframe                    linking methods and/or devices, can be utilized in order to
computer, depending upon the application.                        40   provide an additional mechanism by which any of the
   The employer computer 30 also includes a random acceSS             individual computers 20 and/or any of the employer com
memory device(s) 30B (RAM) and a read only memory                     puters 30, can access and/or communicate with any other
device(s) 30C (ROM), each of which is connected to the                individual computer 20, employer computer 30 as well as
CPU 30A, a user input device 30D, for entering data and/or            the central processing computer. Any and/or all of the central
commands into the employer computer 30, which includes           45   processing computer 10, the individuals computerS 20, and/
any one or more of a keyboard, a Scanner, a user pointing             or the employer computers 30, describe herein, can also be
device, Such as, for example, a mouse, a touch pad, and/or            linked to, and/or can access and/or communicate with, any
an audio input device and/or a Video input device, etc., if           external computer, computer System, and/or information
desired, which input device(s) are also connected to the CPU          Source (not shown), including, but not limited to, School
30A. The employer computer 30 also includes a display            50   registrar office computers, recruiter computers, employment
device 30E for displaying data and/or information to a user           agency computer, in order to access and/o obtain informa
or operator.                                                          tion therefrom.
  The employer computer 30 also includes a transmitter(s)                The apparatus 100 and the method of the present inven
30F, for transmitting Signals and/or data and/or information          tion can be utilized to perform various recruitment and/or
to any one or more of the central processing computer(s) 10      55   recruitment-related Services and/or functions. The present
and individual computer(s) 20. The employer computer 30               invention can be utilized by an individual, an independent
also includes a receiver 30G, for receiving Signals and/or            contractor, and/or a freelancer, in order to Search for, and/or
data and/or information from any one or more of the central           to apply for, a job, a position, a project, and/or an assign
processing computer(s) 10 and/or the individual computer(s)           ment. The present invention can also be utilized by an
2O.                                                              60   employer and/or hiring entity in order to Search for, and or
  The employer computer 30 also includes a database(s)                to recruit, an individual, an independent contractor, and/or a
30H which can contain any and/or all of the data and/or               freelancer, in order to fill a job, a position, a project, and/or
information described herein with regards to the database             an assignment.
10H of the central processing computer 10. The database                  The present invention can also be utilized by a recruiter,
30H can also contain data and/or information concerning a        65   a headhunter, and/or a third party intermediary, in order to
particular employer and/or hiring entity and/or groups of             assist a respective individual, independent contractor, and/or
employers and/or hiring entities, as well as data and/or              freelancer, Search for a job, a position, a project, and/or an
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 28 of 44


                                                     US 6,662,194 B1
                              21                                                                    22
assignment, as well as to assist an employer and/or a hiring              The operation of the apparatus 100 commences at Step
entity to Search for, and/or to recruit, an individual, an             200. At step 201, the individual accesses the central pro
independent contractor, and/or a freelancer, in order to fill a        cessing computer 10 via the individual computer 30. The
job, a position, a project, and/or an assignment.                      individual may, at Step 202, enter data and/or information
  The data and/or information which is stored in the data              regarding his or her education, Skills, work experience,
base 10H, as well as stored in any of the databases 20H                objectives and/or any other data and/or information pertinent
and/or 30H, can be linked via any suitable data linking                to a job search. Step 202 may be dispensed with if this
techniques Such as, for example, dynamically linked lists              information has been entered by the individual previously.
(DLLs), linked lists, and object links embedded (OLEs).                The data and/or information can be entered specifically
                                                                       and/or generically. If entered Specifically, the individual can
  In any and all of the embodiments described herein, each             also enter generic data and/or information to preserve
of the individual computerS 20, the central processing                 confidentiality, if desired.
computer(s) 10 and the employer computers 30 can com                      Data and/or information may also be entered into the
municate with one another via electronic Submissions, elec             central processing computer 10 by uploading and/or
tronic form Submissions and/or transmissions, e-mail              15   downloading, whichever the case may be, a resume and/or
transmissions, facsimile transmissions, telephone messages,            any other pertinent data and/or information. Data and/or
telephone calls, physical mail delivery, and/or via any other          information may also be obtained via a questionnaire which
Suitable communication technique, medium, or method.                   may be provided and/or answered on-line. Any and/or all of
   In any and all of the embodiments described herein,                 Such data and/or information may be Stored in the database
employers and other hiring entities can post and/or list               1OH.
information regarding jobs, employment positions, tempo                   The central processing computer 10 can also process the
rary positions, assignments, freelance assignments, contract           Specific data and/or information in order to convert and/or
ing assignments (hereinafter "jobs”), as well as any other             Separately Store same as generic data and/or information.
assignments, projects, and/or efforts which require and/or             Any and all data and/or information Stored at Step 202,
which may require the Services of individuals, independent        25   and/or previously, can be stored in the database 10H of the
contractors, freelancers, and/or temporary employees, etc.             central processing computer 10 and/or in the databases 20H
   Data and/or information regarding the above-described               and/or 30H, respectively, of the individual computer 20
jobs, employment positions, assignments, etc., can be stored           and/or the employer computer 30, as appropriate. At Step
in the database 10H of the central processing computer 10.             203, the individual can choose to have the search proceed
The data and/or information can also be stored in the                  with Specific data and/or information and/or generic data
database 20H of any individual computer 20 and/or in the               and/or information.
database 30H of any employer computer 30.                                 If, at step 204, it is determined that a search with specific
   Individuals, job applicants, prospective employees,                 data and/or information is selected, the central processing
employees, independent contractors, temporary workers,                 computer 10 will proceed to step 205 and proceed with the
and/or freelancers, etc., can also post and/or list data and/or   35   Specific data and/or information. Thereafter, the operation
information regarding themselves with the database 10H of              will proceed to step 207. If, however, at step 204, it is
the central processing computer 10. AS in the case with                determined that a Search with Specific data and/or informa
employers and/or hiring entities, data and/or information              tion is not Selected, the central processing computer 10 will
regarding these Individuals, job applicants, prospective               proceed to Step 206 and proceed with the generic and/or
employees, employees, independent contractors, temporary          40   general data and/or information. Thereafter, the operation
workers, and/or freelancers, etc., can also be Stored in the           will proceed to step 207.
database 20H of any individual computer 20 and/or in the                  At step 207, the individual will enter his or her job search,
database 30H of any employer computer 30.                              including any Search criteria, into the central processing
  Recruiters and/or other third party intermediaries                   computer 10 via the individual computer 20. At step 208, the
described herein can also store data and/or information           45   central processing computer 10 will query the database of
regarding any of the individuals, employers and/or hiring              posted and/or listed jobs and generate a report or list of jobs
entities, whom they represent, which data and/or informa               which meet the individuals search criteria. At step 209, the
tion can also be stored in the database 10H of the central             central processing computer 10 will provide the individual
processing computer 10 as well as the database 20h of the              with the report or list of available jobs either electronically
individual computer 20 and/or the database 30H of the             50   and/or otherwise. The results of the search can also be
employer computer 30. A recruiter or third party interme               provided to the individual by being displayed on the display
diary may utilize an individual computer 20 to access and/or           device 20E and/or by being printed via the output device or
utilize the present invention.                                         printer 20I.
   The apparatus and method of the present invention can be              Thereafter, the individual will decide whether he or she
utilized in many preferred embodiments to provide job             55   wishes to apply for any of the jobs. At step 210, the
Search Services, recruitment Services, and/or recruitment              individual can transmit information to the central processing
related services. FIGS. 5A to 5E illustrate a preferred                computer 10 regarding which, if any, of the reported jobs he
embodiment operation of the apparatus of FIG. 1, in flow               or she wishes to apply for. At Step 211, the central processing
diagram form. FIGS. 5A to 5E illustrate a method for using             computer 10 will determine whether the individual wants to
the apparatus 100, for assisting individuals, job applicants,     60   apply for any of the reported jobs. If, at Step 211, it is
prospective employees, employees, independent                          determined that the individual does not want to apply for any
contractors, temporary workers, and/or freelancers, etc.               of the reported jobs, the central processing computer 10 will,
(hereinafter referred to collectively as “individual” or               at Step 212, record and/or Store any and/or all data and/or
“individuals”), to perform job Searches, for employment                information regarding and/or pertinent to the Search and/or
positions, contracting jobs, temporary assignments and/or         65   the corresponding results, up to this point, including the
freelance assignments (hereinafter referred to as a “job’ or           actions of the individual. The operation of the apparatus 100
“jobs”).                                                               will thereafter cease at step 213.
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 29 of 44


                                                     US 6,662,194 B1
                             23                                                                    24
   If, at step 211, it is determined that the individual wants         transmitted to the employer and/or the employer computer
to apply for a reported job, the operation will proceed to Step        30 associated with the employer. The employer can review
214. At step 215, the individual data and/or information,              the data and/or information, at Step 225, and transmit a
whether specific, generic, and/or general, is transmitted to           response to the central processing computer 10 at Step 226.
the employer and/or employer computer 30. Any data and/or              The response can include information as to whether the
information described as being transmitted between the                 employer is interested in pursuing discussions with the
parties, and/or between the respective computers, can be               individual.
transmitted electronically, Such as via e-mail, electronic                At step 227, the central processing computer 10 will
message transmission, telephone call, telephone message,               process the employer's response in order to determine if the
facsimile transmission, pager message, and/or physical mail            employer is still interested in pursuing the opportunity
delivery. The employer can review the data and/or                      regarding the individual. If, at Step 227, it is determined that
information, at Step 215, and transmit a response to the               the employer is not interested in pursuing the opportunity
central processing computer 10 at Step 216.                            regarding the individual, the central processing computer 10
   At step 217, the central processing computer 10 will                will, at Step 228, record and/or Store this information, along
process the employer's response and determine if the              15   with any and/or all data and/or information regarding and/or
employer is interested in pursuing discussions with the                pertinent to the Search and/or the corresponding results,
individual. If, at step 217, it is determined that the employer        including information concerning the employer, the
is not interested in pursuing the individual, the central              individual, the time and date of the consideration, along with
processing computer 10 will, at Step 218, record and/or Store          any notes made by the employer or individual, up to this
any and/or all data and/or information regarding and/or                point. Thereafter, the operation of the apparatus will cease at
pertinent to the Search and/or the corresponding results,              step 229.
including information concerning the employer, the                        If, at step 227, it is determined that the employer is
individual, the time and date of the consideration, along with         interested in pursing the opportunity with the individual, the
any notes made by the employer or individual, up to this               central processing computer 10 will, at Step 230, put the
point.                                                            25
                                                                       employer and the individual in contact with each other by
   The data and/or information stored at step 218 is stored in         transmitting contact information to either or both of the
the database 10H for later use or reference by any individual,         employer and/or the individual. The contact information
employer, and/or operator or administrator of the apparatus            may include the individual's name, address, telephone
100. Some or all of the data and/or information stored in the          number, fax number, e-mail, and/or any other contact infor
database 10H may thereafter be transmitted to, and/or stored           mation for the individual, and/or the employer's name,
in, the database(s) 20H and/or 30H of the respective indi              address, person to contact, contact individual at the
vidual computer(s) 20 and/or employer computer(s) 30. The              employer, telephone number, fax number, e-mail, and/or any
operation of the apparatus 100 will thereafter cease at step           other contact information for the employer. The employer
219.
                                                                  35
                                                                       and the individual may thereafter proceed with the interview,
   If, at step 217, it is determined that the employer is              employment Screening, and/or recruitment, processes.
interested in pursuing discussions with the individual, then              At Step 231, the central processing computer 10 can
the central processing computer 10 will, at Step 220, notify           monitor the interview, employment Screening, and/or
the individual by transmitting a message to the individual,            recruitment, processes, which take place between the
and/or to the individual computer 20 associated with the          40   employer and the individual. At Step 232, the central pro
individual, so notifying the individual. The individual can            cessing computer 10 will record and/or Store any and/or all
review the data and/or information, at Step 220, and transmit          data and/or information regarding and/or pertinent to the
a response to the central processing computer 10 at Step 221.          Search and/or the corresponding results, including informa
If the employer's response had included a request for                  tion concerning the employer, the individual, any informa
additional and/or more specific data and/or information,          45   tion concerning whether a deal has been reached between
Such as, but not limited to, a resume, references, work                the parties, any information concerning offers, counteroffers,
Samples, Salary requirements, Salary history, transcripts,             rejected offers and/or rejected counteroffers, the time and
and/or requests for authorization to obtain any of the above,          date of the consideration, along with any notes made by the
and/or any other information of interest to the employer, the          employer or individual, up to this point.
individual's response, at Step 221, can include Same and/or       50      The data and/or information stored at step 232 is stored in
links to Same. The operation of the apparatus will thereafter          the database 10H for later use or reference by any individual,
proceed to Step 222.                                                   employer, and/or operator or administrator of the apparatus
   At Step 222, the central processing computer 10 will                100. Some or all of the data and/or information stored in the
determine whether the individual is interested in pursuing             database 10H may thereafter be transmitted to, and/or be
the opportunity with the employer. If at Step 222, it is          55   stored in, the database(s) 20H and/or 30H of the respective
determined that the individual is not interested in pursing the        individual computer(s) 20 and/or employer computer(s) 30.
opportunity, the central processing computer will, at Step             The operation of the apparatus 100 will thereafter cease at
223, record and/or Store this information, along with any              step 233.
and/or all data and/or information regarding and/or pertinent             The operation of the apparatus 100 may be terminated by
to the Search and/or the corresponding results, including         60   either the individual and/or the employer at any time. In this
information concerning the employer, the individual, the               manner, a party may terminate discussions at any time. The
time and date of the consideration, along with any notes               individual and/or the employer may also, at any time, obtain
made by the employer or individual, up to this point.                  information about, and/or perform research on, the opposite
Thereafter, operation of the apparatus will cease at Step 224.         party by linking to Said information and/or research via the
   If, at step 222, it is determined that the individual is       65   central processing computer 10 and/or via links and/or
interested in pursuing the opportunity, the data and/or infor          hyperlinks which can be inserted in the various e-mails
mation in the individual's response will, at step 225, be              and/or electronic messages which are utilized and/or trans
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 30 of 44


                                                     US 6,662,194 B1
                              25                                                                     26
mitted in conjunction with the present invention. The infor             cessing computer 10 via the employer computer 30. At Step
mation and/or research can be obtained without interrupting             308, the central processing computer 10 will query the
the processing of the central processing computer 10. In this           database of posted and/or listed individuals and generate a
manner, a party may obtain information and/or research                  report or list of individuals who meet the employer's search
about the opposite party, at any time, and without interrupt            criteria. At step 309, the central processing computer 10 will
ing the processing of the central processing computer 10.               provide the employer with the report or list of available
   The present invention in another preferred embodiment,               individuals either electronically and/or otherwise. The
can be utilized by an employer and/or hiring entity in order            results of the Search can also be provided to the employer by
to Search for and/or recruit individuals for jobs, employment           being displayed on the display device 30E and/or by being
positions, temporary assignments, projects, and/or freelance            printed via the output device or printer 30I.
assignments, and/or for any other need. FIGS. 6A to 6E                     Thereafter, the employer will decide whether it wants to
illustrate another preferred embodiment operation of the                pursue any of the individuals identified in the Search report.
apparatus of FIG. 1, in flow diagram form. FIGS. 6A to 6E               At step 310, the employer can transmit information to the
illustrate a method for using the apparatus 100, for assisting          central processing computer 10 regarding which, if any, of
employers and/or hiring entities (hereinafter referred to as       15   the reported individuals its wants to pursue. At Step 311, the
“employer') in Searching for and/or for recruiting job                  central processing computer 10 will determine whether the
applicants, prospective employees, employees, independent               employer wants to pursue any of the individuals. If, at Step
contractors, temporary workers, and/or freelancers, etc.                311, it is determined that the employer does not want to
(hereinafter referred to collectively as “individual”), to fill         pursue any of the individuals, the central processing com
jobs, employment positions, contracting jobs, temporary                 puter 10 will, at step 312, record and/or store any and/or all
assignments, freelance assignments, and/or other needs.                 data and/or information regarding and/or pertinent to the
   The operation of the apparatus 100 commences at Step                 Search and/or the corresponding results, up to this point,
300. At step 301, the employer accesses the central process             including the actions of the employer. The operation of the
ing computer 10 via the employer computer 30. The                       apparatus 100 will thereafter cease at step 213.
                                                                   25
employer may, at Step 302, enter data and/or information                   If, at step 311, it is determined that the employer wants to
regarding its requirements and/or needs, including, but not             pursue an individual, the operation will proceed to Step 314.
limited to, those related to hiring needs, and/or its require           At step 315, the employer data and/or information, whether
ments concerning educational credentials, skills, work                  Specific, generic, and/or general, is transmitted to the indi
experience, objectives, and/or any other data and/or infor              vidual and/or individual computer 20. Any data and/or
mation pertinent to a fulfilling its needs. Step 302 may be             information described as being transmitted between the
dispensed with if this information has been entered by the              parties, and/or between the respective computers, can be
employer previously. The data and/or information can be                 transmitted electronically, Such as via e-mail, electronic
entered specifically and/or generically. If entered                     message transmission, telephone call, telephone message,
Specifically, the employer can also enter generic data and/or      35
                                                                        facsimile transmission, pager message, and/or physical mail
information to preserve confidentiality, if desired.                    delivery. The individual can review the data and/or
   Data and/or information may also be entered into the                 information, at Step 315, and transmit a response to the
central processing computer 10 by uploading and/or                      central processing computer 10 at Step 316.
downloading, whichever the case may be, job descriptions                   At step 317, the central processing computer 10 will
and/or hiring needs and/or any other pertinent data and/or         40   process the individual's response and determine if the indi
information. Data and/or information may also be obtained               vidual is interested in pursuing discussions with the
via a questionnaire which may be provided and/or answered               employer. If, at step 317, it is determined that the individual
on-line. Any and/or all of Such data and/or information may             is not interested in pursuing the opportunity, the central
be stored in the database 10H.                                          processing computer 10 will, at Step 318, record and/or Store
   The central processing computer 10 can also process the         45   any and/or all data and/or information regarding and/or
Specific data and/or information in order to convert and/or             pertinent to the Search and/or the corresponding results,
Separately Store same as generic data and/or information.               including information concerning the employer, the
Any and all data and/or information stored at step 302,                 individual, the time and date of the consideration, along with
and/or previously, can be stored in the database 10H of the             any notes made by the individual or employer, up to this
central processing computer 10 and/or in the databases 20H         50
                                                                        point.
and/or 30H, respectively, of the individual computer 20                    The data and/or information stored at step 318 is stored in
and/or the employer computer 30, as appropriate. At Step                the database 10H for later use or reference by any individual,
303, the employer can choose to have the search proceed                 employer, and/or operator or administrator of the apparatus
with Specific data and/or information and/or generic data               100. Some or all of the data and/or information stored in the
and/or information.                                                55   database 10H may thereafter be transmitted to, and/or stored
   If, at step 304, it is determined that a search with specific        in, the database(s) 20H and/or 30H of the respective indi
data and/or information is Selected, the central processing             vidual computer(s) 20 and/or employer computer(s) 30. The
computer 10 will proceed to step 305 and proceed with the               operation of the apparatus 100 will thereafter cease at step
Specific data and/or information. Thereafter, the operation             319.
will proceed to step 307. If, however, at step 304, it is          60      If, at step 317, it is determined that the individual is
determined that a Search with Specific data and/or informa              interested in pursuing discussions with the employer, then
tion is not Selected, the central processing computer 10 will           the central processing computer 10 will, at step 320, notify
proceed to Step 306 and proceed with the generic and/or                 the employer by transmitting a message to the employer,
general data and/or information. Thereafter, the operation              and/or to the employer computer 30 associated with the
will proceed to step 307.                                          65   employer, So notifying the employer. The employer can
   At step 307, the employer will enter its recruitment                 review the data and/or information, at step 320, and transmit
Search, including any Search criteria, into the central pro             a response to the central processing computer 10 at Step 321.
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 31 of 44


                                                     US 6,662,194 B1
                             27                                                                     28
If the individual’s response had included a request for                tion concerning the employer, the individual, any informa
additional and/or more specific data and/or information,               tion concerning whether a deal has been reached between
Such as, but not limited to, job description, firm resume,             the parties, any information concerning offers, counteroffers,
references, work Samples, Salary and benefits information,             rejected offers and/or rejected counteroffers, the time and
and/or requests for authorization to obtain any of the above,          date of the consideration, along with any notes made by the
and/or any other information of interest to the individual, the        employer or the individual, up to this point.
employer's response, at Step 321, can include same and/or                 The data and/or information stored at step 332 is stored in
links to Same. The operation of the apparatus will thereafter          the database 10H for later use or reference by any employer,
proceed to Step 322.                                                   individual, and/or operator or administrator of the apparatus
                                                                       100. Some or all of the data and/or information stored in the
   At Step 322, the central processing computer 10 will                database 10H may thereafter be transmitted to, and/or be
determine whether the employer is interested in pursuing the           stored in, the database(s) 20H and/or 30H of the respective
opportunity with the individual. If at step 322, it is deter           individual computer(s) 20 and/or employer computer(s) 30.
mined that the employer is not interested in pursing the               The operation of the apparatus 100 will thereafter cease at
opportunity, the central processing computer will, at Step             step 333.
323, record and/or Store this information, along with any         15
                                                                          The operation of the apparatus 100 may be terminated by
and/or all data and/or information regarding and/or pertinent          either the employer and/or the individual at any time. In this
to the Search and/or the corresponding results, including              manner, a party may terminate discussions at any time. The
information concerning the employer, the individual, the               employer and/or the individual may also, at any time, obtain
time and date of the consideration, along with any notes               information about, and/or perform research on, the opposite
made by the employer or individual, up to this point.                  party by linking to Said information and/or research via the
Thereafter, operation of the apparatus will cease at Step 324.         central processing computer 10 and/or via links and/or
   If, at Step 322, it is determined that the employer is              hyperlinks which can be inserted in the various e-mails
interested in pursuing the opportunity, the data and/or infor          and/or electronic messages which are utilized and/or trans
mation in the employer's response will, at Step 325, be           25   mitted in conjunction with the present invention. The infor
transmitted to the individual and/or the individual computer           mation and/or research can be obtained without interrupting
20 associated with the individual. The individual can review           the processing of the central processing computer 10. In this
the data and/or information, at Step 325, and transmit a               manner, a party may obtain information and/or research
response to the central processing computer 10 at Step 326.            about the opposite party, at any time, and without interrupt
The response can include information as to whether the                 ing the processing of the central processing computer 10.
individual is interested in pursuing discussions with the                 In another preferred embodiment, the present invention
employer.                                                              can be utilized to provide notification of job openings and/or
   At step 327, the central processing computer 10 will                job, contracting, freelancing, and/or temporary position,
process the individual's response in order to determine if the         opportunities, to an individual an/or group of individuals. In
individual is still interested in pursuing the opportunity. If,   35   this embodiment, the central processing computer 10 can be
at step 327, it is determined that the individual is not               manually activated, automatically activated, and/or pro
interested in pursuing the opportunity regarding the                   grammed for automatic activation, So as to perform Searches
employer, the central processing computer 10 will, at Step             of, and for, job openings and/or job, contracting, freelancing,
328, record and/or Store this information, along with any              and/or temporary position, opportunities, and provide an
and/or all data and/or information regarding and/or pertinent     40   individual and/or group of individuals with notification of
to the Search and/or the corresponding results, including              the availability of same.
information concerning the employer, the individual, the                  FIG. 7 illustrates another preferred embodiment operation
time and date of the consideration, along with any notes               of the apparatus of FIG. 1, in flow diagram form. In the
made by the employer or individual, up to this point.                  embodiment of FIG. 7, the apparatus and method of the
Thereafter, the operation of the apparatus will cease at Step     45   present invention is utilized So as to provide notification of
329.                                                                   job openings and/or job opportunities to an individual and/or
   If, at step 327, it is determined that the individual is            a group of individuals. In this manner, the present invention
interested in pursing the opportunity with the employer, the           can be utilized to inform an individual or individuals of job
central processing computer 10 will, at step 330, put the              openings which may be of interest to him, her, or them, as
individual and the employer in contact with each other by         50   the jobs or positions are posted and/or listed with the
transmitting contact information to either or both of the              apparatus 100 by an employer and/or hiring entity.
individual and/or the employer. The contact information                  In the embodiment of FIG. 7, an individual who desires to
may include the employer's name, address, person to                    be notified of any of the herein described job openings,
contact, contact individual at the employer, telephone                 positions, assignments, contracts and/or projects, can list
number, fax number, e-mail, and/or any other contact infor        55   and/or provide their data and/or information, i.e., resume,
mation for the employer and/or the individual's name,                  educational qualifications, work experience, skills,
address, telephone number, fax number, e-mail, and/or any              references, work Samples, and/or any other pertinent
other contact information for the individual. The employer             information, along with the type of job, work, project, and/or
and the individual may thereafter proceed with the interview,          assignment, which they Seek, with the apparatus 100 and, in
employment Screening, and/or recruitment, processes.              60   particular, with the central processing computer 10, Such as
   At Step 331, the central processing computer 10 can                 via the individual computer 20. Thereafter, the individual’s
monitor the interview, employment Screening, and/or                    data and/or information can be stored in the database 10H.
recruitment, processes, which take place between the                   Individuals posting or listing with the apparatus 100 may be
employer and the individual. At Step 332, the central pro              Subscribers, non-Subscribers, and/or one-time and/or occa
cessing computer 10 will record and/or Store any and/or all       65   Sional or Sporadic users of the apparatus 100.
data and/or information regarding and/or pertinent to the                The individual can also include information regarding the
Search and/or the corresponding results, including informa             "Searching event', the occurrence of which will trigger the
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 32 of 44


                                                     US 6,662,194 B1
                              29                                                                       30
central processing computer 10 to perform a job Search for              pendent contractors, freelancers, and/or temporary workers,
the individual and notify him or her of the results. The                who are available for job openings, projects, freelance
"Searching event can be pre-defined and/or be pre-Specified             assignments, and/or temporary assignments, to an employer
as a date, a time, a time interval(s), a time period(s), events         and/or hiring entity and/or to a group of employers and/or
and/or occurrences.                                                     hiring entities. In this embodiment, the central processing
   The “Searching event' can be requested by an individual,             computer 10 can be manually activated, automatically
individuals, an employer, employers, a hiring entity or                 activated, and/or programmed for automatic activation, So as
entities, and/or a recruiter, and may be defined as the                 to perform Searches of, and for, individuals who may be
occurrence of a new job posting by an employer and/or                   candidates to fill the job openings and/or the requirements of
employers, upon the posting of new and/or revised data                  the employers and/or hiring entities and provide an
and/or information from an individual and/or group of                   employer and/or group of employers with notification of the
individuals, upon a news release of certain business events,            availability of these individuals.
employment-related events, economic reports, industry
Specific news, and/or any other event which may create an                  FIG. 8 illustrates another preferred embodiment operation
interest on behalf of an employer to fill a position, and/or for        of the apparatus of FIG. 1, in flow diagram form. In the
                                                                   15   embodiment of FIG. 8, the apparatus and method of the
an individual to Seek a position, and/or upon the occurrence
of any recruitment initiating event, the happening of which             present invention is utilized So as to provide notification of
will activate the central processing computer 10. The central           individuals, who are available for applying for, and/or for
processing computer 10 will thereafter proceed to perform a             interviewing for, job, job opportunities, and/or employer
job Search of employers and/or jobs in order to identify jobs           needs, to an employer and/or a group of employers. In this
or opportunities which may be of interest to, and/or which              manner, the present invention can be utilized to inform an
may be a possible match for, the individual.                            employer or employers of individuals whom may be can
   The individual can also provide information Such as a                didates for, may be recruiting prospects for, and/or who may
telephone number(s), a facsimile number(s), a pager number              be interested in being notified about, any of the employer's
(S), an electronic mail (e-mail) address or e-mail addresses,           jobs, job opportunities, and/or needs, which are posted
                                                                   25   and/or listed with the apparatus 100 by the employer or a
and/or any other information which will facilitate a com                representative.
munication from the central processing computer 10 to the
individual and/or the individual computer 20 associated with               In the embodiment of FIG. 8, an employer who desires to
the individual. In this manner, the central processing com              be notified of an individual or individuals, who may be
puter 10 can communicate job openings and/or other oppor                qualified and/or interested in filling a job or position, can list
tunities which may be requested and/or which may be of                  and/or provide data and/or information, regarding the job
interest to the individual. An employer can also provide                openings, project openings, freelance assignments, and/or
Similar, and/or analogous information to the central proceSS            temporary assignments, including descriptions thereof, as
ing computer 10. Any and/or all of the data and/or infor                well as the credentials required for filling and/or for being
mation described herein as being provided by an individual,        35
                                                                        offered the respective job opening, project opening,
an employer, and/or a recruiter, can be Stored in the database          freelance assignment, and/or temporary assignment, with
1OH.                                                                    the central processing computer 10.
   In the embodiment of FIG. 7, the apparatus 100 can be                   The employer can also list and/or provide data and/or
programmed So as to trigger the central processing computer             information about itself, a firm resume, Salary Structure,
10 to perform a job search for an individual and, in this          40   benefits packages, firm qualifications, firm references, work
manner, any programmed job Search activity and/or recruit               Samples, and/or any other pertinent information, with the
ment activity will commence upon the occurrence of the                  central processing computer 10, Such as via the employer
"Searching event'.                                                      computer 30. Thereafter, the employer's data and/or infor
   The operation of the apparatus 100 commences at Step                 mation can be stored in the database 10H. Employers
400. At step 401, the searching event will occur thereby           45   posting or listing jobs with the apparatus 100 may be
activating the central processing computer 10. Thereafter, at           Subscribers, non-Subscribers, and/or one-time and/or occa
Step 402, the central processing computer 10 will query the             Sional or Sporadic users of the apparatus 100.
database 10H in order to perform a job search for the                      The employer can also include information regarding the
individual. The central processing computer 10 will                     "Searching event', the occurrence of which will trigger the
thereafter, at Step 403, generate a list or report of available    50   central processing computer 10 to perform a recruitment
jobs and/or employers which may meet the individual’s                   Search for the employer and notify the employer of the
criteria, which may be of interest to the individual, and/or            results. The “searching event can be pre-defined and/or be
which may be a possible match for the individual.                       pre-specified as a date, a time, a time interval(s), a time
   At step 404, the list or report of jobs will be transmitted          period(s), events and/or occurrences.
to the individual and/or to the individual computer 20             55      The “Searching event can be requested by an employer,
associated with the individual. The list or report can be               employers, a hiring entity or entities, an individual,
transmitted electronically, Such as via e-mail, electronic              individuals, and/or a recruiter, and may be defined as the
message transmission, telephone call, telephone message,                occurrence of a new job posting by an employer and/or
facsimile transmission, pager message, and/or physical mail             employers, upon the posting of new and/or revised data
delivery. At step 405, the job search process between the          60   and/or information from an individual and/or group of
individual and the employer will then proceed in the manner             individuals, upon a news release of certain business events,
described in steps 210 through 233 of FIG. 5, the description           employment-related events, economic reports, industry
of which is hereby incorporated by reference herein.                    Specific news, and/or any other event which may create an
Thereafter, the operation of the apparatus 100 will cease at            interest on behalf of an employer to fill a position, and/or for
step 406.                                                          65   an individual to Seek a position, and/or upon the occurrence
   In another preferred embodiment, the present invention               of any recruitment initiating event, the happening of which
can be utilized to provide notification of individuals, inde            will activate the central processing computer 10. The central
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 33 of 44


                                                     US 6,662,194 B1
                                31                                                                32
processing computer 10 will thereafter proceed to perform a              The hyperlink(s) to the employers web site or web page
recruitment search of individuals in order to identify indi            can provide the individual with a link to, and/or access to,
viduals whom may be interested in, and/or whom may be a                information about the employer, links to a Video presenta
possible match for, the employer.                                      tion about the employer, the employer's departments, and/or
   The employer can also provide information Such as a                 any other information, Video and/or photographs of the
telephone number(s), a facsimile number(s), a pager number             employer's facilities, information regarding certain
(S), an electronic mail (e-mail) address or e-mail addresses,          employees, job descriptions, benefits, financial and opera
and/or any other information which will facilitate a com               tional data and/or information, Salary information, travel
munication from the central processing computer 10 to the              related Service entities or travel agents for arranging travel
employer and/or the employer computer 30 associated with               to the employer for interview and/or other purposes, links to
the employer. In this manner, the central processing com               information Sources regarding the locale and/or area where
puter 10 can communicate information regarding an indi                 the employer is located, etc., and/or any other information
vidual and/or individuals whom may be of interest to the               which may be of interest to a job applicant and/or prospec
employer. An individual can also provide Similar, and/or               tive employee.
analogous information to the central processing computer          15      Similarly, any electronic message and/or e-mail transmit
10. Any and/or all of the data and/or information described            ted from and/or on the behalf of the individual can contain
herein as being provided by an employer, an individual,                hyperlinks to additional data and/or information which may
and/or a recruiter, can be stored in the database 10H.                 be of interest to the employer. This information may include
   In the embodiment of FIG. 8, the apparatus 100 can be               the individual’s resume, Supplemental resume, Supplemental
programmed So as to trigger the central processing computer            information, references, letters of recommendation, links to
10 to perform a recruitment Search for an employer and, in             the colleges, universities, and/or Schools attended, links to
this manner, any programmed recruitment Search activity                pre-authorized letterS/forms requesting transcripts from any
and/or recruitment activity will commence upon the occur               Schools attended, links to the registrar's office of the indi
rence of the “Searching event'.                                        vidual’s Schools, links to past employers, links to work
   The operation of the apparatus 100 commences at Step
                                                                  25   Samples, links to Video presentations and/or a Video clip of
500. At step 501, the searching event will occur thereby               the individual and/or a photograph of the individual, and/or
activating the central processing computer 10. Thereafter, at          links to any other information which may be useful and/or
step 502, the central processing computer 10 will query the            desirable in the recruiting process.
database 10H in order to perform a recruitment search for                 In another preferred embodiment, including in any and/or
the employer. The central processing computer 10 will                  all of the embodiments described herein, the present inven
thereafter, at step 503, generate a list or report of available        tion can be utilized in order to allow employers and/or hiring
individuals whom may meet the employer's criteria, which               entities to bid for the services of individuals, independent
may be of interest to the employer, and/or which may be a              contractors, temporary workers, and/or freelancers. In a
possible match for the employer.                                  35
                                                                       Similar and/or analogous manner, an individual, independent
   At step 504, the list or report of individuals will be              contractor, temporary worker, and/or freelancer, may offer
transmitted to the employer and/or to the employer computer            and/or auction his, her, or its, Services to employers and/or
30 associated with the employer. The list or report can be             hiring entities. Applicant hereby incorporates by reference
transmitted electronically, Such as via e-mail, electronic             herein the subject matter of U.S. Provisional Patent Appli
message transmission, telephone call, telephone message,          40
                                                                       cation Serial No. 60/120,883 which teaches an apparatus and
facsimile transmission, pager message, and/or physical mail            method for effectuating commerce in a network
delivery. At step 505, the recruitment search process                  environment. Applicant also hereby incorporates by refer
between the employer and the individual will then proceed              ence herein the subject matter of U.S. Patent Application
in the manner described in steps 310 through 333 of FIGS.              Serial No. 09/498,143 which teaches an apparatus and
6A to 6E, the description of which is hereby incorporated by      45
                                                                       method for effectuating commerce in a network environ
                                                                       ment.
reference herein. Thereafter, the operation of the apparatus
100 will cease at step 506.                                              In this manner, bidding and auctioning activities, related
   In any and/or all of the embodiments described herein,              to job Search activities, recruitment activities, and/or
any electronic messages, Such as e-mails, electronic message           recruitment-related activities, can be utilized in order to fill
transmissions, pager messages, telephone calls or messages,       50   and/or to obtain any job, employment position, project,
facsimile transmissions, etc., described herein, can be gen            and/or assignment, described herein.
erated and/or transmitted to any of the respective parties, in            When utilized to perform bidding and/or auctioning
real-time, thereby providing real-time message transmission            activities, the respective employer or individual can direct
and/or notification Services.                                          their respective bidding activity or activities and/or auction
   In any and/or all of the embodiments described herein,         55   ing activity or activities to any Single, group of, and/or
any electronic messages, Such as e-mails, electronic message           combination of any, party, parities, individual, individuals,
transmissions, pager messages, telephone calls or messages,            employer, employers, and/or hiring entity or hiring entities.
facsimile transmissions, etc., which are generated by the              The bidding and/or auctioning activities can be directed to a
central processing computer 10, by the individual computer             party, parities, individual, individuals, employer, employers,
20, and/or by the employer computer 30, may contain               60   and/or hiring entity or hiring entities, which may be speci
appropriate hyperlinks, and/or forwarding information, to              fied by the respective initiating party and/or which may be
the party Sending the electronic message and/or e-mail, to a           obtained via any of the various Search routines, described
third party, to other information, and/or to another informa           herein.
tion Source. In this manner, for example, an e-mail message,             Any and/or all respective bidding activities and/or auc
transmitted from and/or on behalf of an employer to an            65   tioning activities can be effected via e-mail messages, elec
individual, can contain a hyperlink(s) to the employers web            tronic message transmissions, pager messages, facsimile
Site or web page.                                                      messages, telephone calls or messages, physical mail
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 34 of 44


                                                   US 6,662,194 B1
                            33                                                                    34
delivery, and/or via any other method, means and/or mode of             Once the employer locates an individual and/or
communication.                                                       individuals, the employer can reserve, engage, and/or
   Applicant hereby incorporates by reference herein the             request, the services of the individual or individuals by
subject matter of U.S. Pat. No. 5,862,223 which teaches a            transmitting an appropriate message from the employer
method and apparatus for a cryptographically-assisted com            computer 30 to the central processing computer 10. The
mercial network System designed to facilitate and Support            message can include the amount which the employer is
expert-based commerce; the subject matter of U.S. Pat. No.           willing to pay for the individual's services. Thereafter, the
5,797,127 which teaches a method, apparatus, and program             central processing computer 10 will transmit a message to
for pricing, Selling, and exercising options to purchase             the individual computer(s) 20 associated with the individual
airline tickets; and U.S Pat. No. 5,794,207 which teaches a          or individuals, and/or otherwise notify the individual or
method and apparatus for a cryptographically assisted com            individual.
mercial network System designed to facilitate buyer-driven             The individual or individuals may receive the message in
conditional purchase offers.                                         real-time and/or otherwise. The individual or individuals
   Applicant also hereby incorporates by reference herein            may thereafter confirm the reservation, agree to the
the subject matter of U.S. Pat. No. 5,884,272 which teaches     15   engagement, and/or reply to the request, respectively, via
a method and System for establishing and maintaining                 transmitting a message from the individual computer 20 to
user-controlled anonymous communications, U.S. Pat. No.              the central processing computer 10. Thereafter, the central
5,884,270 which teaches a method and system for facilitat            processing computer 10 will transmit a message to the
ing an employment Search incorporating user-controlled               employer computer 30 of the employer, thereby notifying
anonymous communications; U.S. Pat. No. 5,832,497 which              the employer of the confirmed reservation, the confirmed
teaches an electronic automated information eXchange and             agreement to the engagement, and/or the reply, respectively.
management system; U.S. Pat. No. 5,758,324 which teaches             Thereafter, the employer and the individual or individuals
a resume storage and retrieval system; U.S. Pat. No. 5,696,          can be put into contact with one another and/or contact one
702 which teaches a time and work tracker, U.S. Pat. No.             another as they see fit.
5,416,694 which teaches a computer-based data integration       25      In another embodiment, the central processing computer
and management process for workforce planning and occu               10 can be programmed to confirm a reservation, agree to an
pational readjustment; and U.S. Pat. No. 5,164,897 which             engagement, and/or issue a reply, respectively, for, or on
teaches an automated method for Selecting personnel                  behalf, of an individual or individuals.
matched job criteria.                                                  In another preferred embodiment, the central processing
   In another preferred embodiment, including in any and/or          computer 10 can be programmed to provide an employer
all of the embodiments described herein, the present inven           with conditions under which the individual and/or individu
tion can be utilized for providing Scheduling Services for,          als will agree to a reservation, an engagement, and/or a
and/or on behalf of, any of the individuals and/or employers         request. One of these conditions can include payment in
described herein. In this embodiment, the present invention          advance, a down payment, and/or an option payment, for the
can maintain work Schedules, and/or Scheduling data and/or      35   Services of the individual or individuals. In this embodiment,
information, of and for individuals, independent contractors,        the central processing computer 10 can administer and/or
temporary workers, and/or freelancers. The present inven             maintain a financial account for, or on behalf of any of, the
tion can also maintain the work Schedules, and/or Scheduling         individuals and/or employers described herein. The financial
data and/or information, of and for employers and/or hiring          accounts may be bank accounts, electronic money accounts,
entities, including dates and/or times when the employer        40   credit accounts, debit account, and/or any other accounts for
and/or hiring entity will, or may, be in need of help or             facilitating financial transactions. The central processing
assistance which can be provided by any of the individuals,          computer 10 can make a payment and/or transfer, on behalf
independent contractors, temporary workers, and/or                   of an employer, from the employer's account, to an indi
freelancers described herein.                                        vidual’s account or to accounts of individuals, thereby
  The above-described Schedules, and/or Scheduling data         45   receiving payment for, or on behalf of, the individual or
and/or information, can be stored in the database 10H of the         individuals, whichever the case may be.
central processing computer 10. The Schedules, and/or                   AS noted above, the employer may also Secure and/or
Scheduling data and/or information, can also be Stored               reserve the Services of an individual, by purchasing an
and/or provided at any of the respective individual comput           option from the individual, or perSon or entity representing
ers 20 and/or employer computers 30 described herein,           50   the individual, for the respective individuals services, with
and/or may be stored in any of the respective databases 20H          the price of Said option being determined by using conven
and/or 3OH.                                                          tional financial options pricing models and/or methods.
   An employer may utilize the Schedules and/or Scheduling           Applicant hereby incorporates by reference herein the Sub
data and/or information in order to reserve, engage, and/or          ject matter of Options, Futures, and Other Derivatives,
request, the Services of an individual. An employer can         55   Third Edition, by John C. Hull, Prentice Hall, 1997.
access the central processing computer 10 and access data               An individual may utilize the Schedules and/or Scheduling
and/or information concerning the work Schedules of a                data and/or information in order to offer Services to an
certain individual and/or the work Schedules of any number           employer. An individual can access the central processing
of individuals. The individual or individuals may be iden            computer 10 and access data and/or information concerning
tified via a recruitment Search as described herein and/or      60   the work Schedules or needs of an employer or any number
may be an individual and/or individuals already known by             of employers. The employer or employerS may be identified
the employer and/or recommended to the employer. The                 via a job Search as described herein and/or may be an
employer may review the Schedules and/or Scheduling data             employer and/or employers already known by the individual
and/or information until it identifies an individual and/or          and/or recommended to the individual. The individual may
individuals who is or are acceptable and available for the      65   review the Schedules and/or Scheduling data and/or
dates and/or times, as well as places, needed by the                 information, until it identifies an employer and/or employers
employer.                                                            may be in need of the individuals Services.
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 35 of 44


                                                     US 6,662,194 B1
                              35                                                                     36
   Once the individual locates an employer and/or                       catalogs and/or electronic coupons in order to publicize
employers, the individual can offer the individual’s Services           and/or to advertise the individuals credentials, Services,
to the employer or employers by transmitting an appropriate             availability, and/or desire, to fill or assume a job, position,
message from the individual computer 20 to the central                  project, and/or assignment, to employers and/or hiring enti
processing computer 10. The message or offer can include                ties.
the individual's fee or the amount of charge for the Services.            Applicant hereby incorporates by reference herein the
Thereafter, the central processing computer 10 will transmit            subject matter and teachings of U.S. Provisional Patent
a message to the employer computer(s) 30 associated with                Application Serial No. 60/137,689 which teaches an appa
the employer or employers, and/or otherwise notify the                  ratus and method for providing an electronic catalog and/or
employer or employers.                                                  an electronic coupon. Applicant also hereby incorporates by
   The employer or employerS may receive the message in                 reference herein the Subject matter and teachings of U.S.
real-time and/or otherwise. The employer or employerS may               patent application Ser. No. 09/579.358 which teaches an
thereafter accept or reject the offer via transmitting a mes            apparatus and method for providing an electronic catalog
Sage from the employer computer 30 to the central proceSS               and/or an electronic coupon.
ing computer 10. Thereafter, the central processing com            15
                                                                          Any and/or all of the electronic catalogs and/or electronic
puter 10 will transmit a message to the individual computer             coupons described herein can be generated and/or transmit
20 of the individual, thereby notifying the individual of the           ted as e-mail messages and/or electronic message transmis
acceptance or rejection of its offer. Thereafter, the individual        Sions and can include text information, resume information,
and the employer or employers can be put into contact with              Video information and/or audio information.
one another and/or contact one another as they see fit.                   Any and/or all of the electronic catalogs and/or electronic
   In another embodiment, the central processing computer               coupons described herein can be generated automatically by
10 can be programmed to accept or reject, an offer to provide           the central processing computer 10 and/or by any individual
Services, for, or on behalf, of an employer or employers.               computers 20 and/or employer computers 30. Any of the
   In another preferred embodiment, the central processing         25
                                                                        central processing computer 10, the individual computer(s)
computer 10 can be programmed to provide an individual                  20 and/or the employer computer(s) 30 can be programmed
with conditions under which the employer and/or employers               to generate and/or to transmit any of the e-mails, electronic
will accept an offer. One of these conditions can be that a             message transmissions, electronic catalogs and/or electronic
bond or guarantee must be posted for guaranteeing that the              coupons described herein.
Services will be performed as agreed upon. In this                         In another preferred embodiment, the apparatus and
embodiment, the central processing computer 10 can admin                method of the present invention can be utilized for perform
ister and/or maintain a financial account for, or on behalf of          ing and/or for facilitating the provision of recruitment Ser
any of, the individuals and/or employers described herein.              vices for Schools, colleges, universities, and/or any organi
   The financial accounts may be bank accounts, electronic              Zations of any kind. In this embodiment, information in the
money accounts, credit accounts, debit account, and/or any         35   form of text messages, Video messages, audio messages,
other accounts for facilitating financial transactions. The             Video clips, audio clips, infomercials, electronic catalogs,
central processing computer 10 can make a payment and/or                e-mail messages, etc., for publicizing and/or for promoting
transfer, on behalf of an individual, from the individuals              any of the herein-described Schools, colleges, universities,
account, to an employer's account or to accounts of                     and/or any organizations of any kind, can be Stored at the
employers, thereby receiving payment for, or on behalf of,         40   central processing computer 10 and can be provided to any
the employer or employers, whichever the case may be.                   individuals who or which utilizes the apparatus and method
   The individual may also Secure a job, position, project,             of the present invention.
and/or assignment, by purchasing an option for Same from                   The apparatus and method of the present invention can
the employer, or a representative of the employer, with the             also provide and/or facilitate the provision of any of the
price of Said option being determined by using conventional        45   herein-described recruiting and/or recruitment Services for
financial options pricing models and/or methods.                        attracting individuals to, and/or recruiting individuals for,
   In another preferred embodiment, as well as in any and/or            any of the respective Schools, colleges, universities, and/or
all of the embodiments described herein, the present inven              any organizations of any kind.
tion can generate electronic catalogs and/or electronic cou                Any and/or all of the e-mails, electronic message
pons for use by employers, to publicize and/or to advertise        50   transmissions, electronic catalogs and/or electronic coupons,
jobs, employment positions, projects and/or assignments,                described herein, can be generated, transmitted and/or
which they wish to fill, and/or by individuals, employment              distributed, in response to a posting of a new job, a new
agencies and/or their agents and/or representatives, to pub             employment position, a new project, and/or a new
licize and/or to advertise their Services, and/or the Services          assignment, a listing and/or a posting of an individual(s),
of those who they represent, as well as their respective           55   changes to the employment Status, resume, skills, educa
availability and/or desire to perform and/or to fill and/or             tional Status, etc., of an individual(s), the occurrence of an
assume a job, employment position, project and/or assign                event concerning the economy, the work needs of
ment.                                                                   individuals, the needs of employers and/or hiring entities,
   In this manner, an employer can generate and/or distribute           and/or at Specific times, at Specified time intervals, and/or
electronic catalogs and/or electronic coupons, thereby pub         60   upon the occurrence of any event and/or occurrence which
licizing and/or advertising any jobs, positions, projects and/          can be the basis for initiating a job Search and/or a recruit
or assignments, and electronically distribute same to indi              ment Search.
viduals and/or employment agencies who or which can be                     In another preferred embodiment, as well as in any of the
identified by querying the database 10H and/or by utilizing             embodiments described herein, intelligent agents, Software
any other appropriate Search method and/or criteria.               65   agents, mobile agents, and/or related technologies, can be
Individuals, and/or their representative(s), and/or employ              utilized in conjunction with the present invention. The
ment agencies, may generate and/or distribute electronic                respective intelligent agent(s), Software agent(s), mobile
           Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 36 of 44


                                                       US 6,662,194 B1
                             37                                                                         38
agent(s), (hereinafter referred to collectively as “intelligent           example, an individual may utilize the data and/or informa
agent” or “intelligent agents”) can be programmed and/or                  tion provided by the present invention in order to determine
designed to act on behalf of a respective individual,                     what compensation the market will bear for his or her
employer and/or hiring entity, So as to perform any of the job            credentials and/or skill levels. An employer can also utilize
Searches, recruitment Searches, and/or any of the other                   this information in order to be competitive in its recruitment
activities and/or functions described herein. The intelligent             efforts and/or for otherwise attracting talented individuals.
agent can act on behalf of the individual, employer and/or                   The present invention can also provide an individual, an
hiring entity, in various related interactions, negotiations,             employer and/or hiring entity, and/or a recruiter, with data
and/or other activities which are described as being per                  and/or information regarding the latest developments and/or
formed herein and/or which may be incidental and/or related               current developments in the employment and/or recruiting
thereto.                                                                  fields, including, but not limited to, growth areas, demand
  An individual can utilize an intelligent agent(s) in order to           information for certain jobs and/or professions, etc. For
find, identify, and/or locate a job, position, project and/or             example, an individual can utilize this information in order
assignment. In a similar and/or an analogous manner, the                  to determine whether retraining is needed in order to attain
employer and/or hiring entity can utilize an intelligent             15   a certain position and/or to ascertain the latest growth areas
agent(s) in order to find and/or locate individuals to fill a job,        for certain jobs, careerS and/or professions. An employer can
position, project and/or assignment.                                      utilize this information in order to determine the state of the
   Applicant hereby incorporates by reference herein the                  job market and utilize the information as it sees fit.
subject matter of the Agent Sourcebook, A Complete Guide                      The present invention can also be utilized in order to
to Desktop, Internet and Intranet Agents, by Alper Caglayan               provide notification to any of the individuals, employers
and Colin Harrison, Wiley Computer Publishing, 1997.                      and/or hiring entities, described herein, that information is
Applicant also incorporates by reference herein the Subject               being, and/or has been, requested about them. The present
matter of Cool Intelligent Agents For The Net, by Leslie L.               invention can also provide the identity of the requesting
Lesnick with Ralph E. Moore, IDG Books Worldwide, Inc.               25
                                                                          party to the respective individual, employer and/or hiring
1997.                                                                     entity. For example, an individual can be notified that
   In any and/or all of the embodiments described herein, the             company A has requested information about him or her.
present invention can provide links and/or hyperlinks,                    Similarly, an employer can be notified that an individual
on-line, on-screen, in e-mail messages and/or in electronic               and/or a certain individual has requested information about
message transmissions, and/or otherwise, to any and/or all                it. The present invention may also maintain any and/or all
products and/or Services related to job Searching and/or                  information requests as confidential, if So requested.
recruiting. For example, the present invention can provide                    In this embodiment, any and/or all of the data and/or
links to information regarding the location of an employer,               information described herein, may be provided, requested,
links to a travel agent, links to transportation companies,               and/or accessed, by any of the respective parties. Any Such
rental car companies, hotels and other lodging                       35   notification embodiments can also provide for the blockage
establishments, as well as links to resume Services, employ               of any Such notification by a requesting party. Also, any,
ment agencies, recruiters, temporary agencies, etc.                       and/or all information utilized and/or provided in any Such
   The present invention can also provide links to attorneys,             notification embodiments can also be provided as group
banks, financial institutions, insurance companies, bonding               information, generic information, and/or as information rep
companies, etc., and/or other individuals and/or entities, the       40   resentative of a group, or a trend.
services of whom or which may be needed and/or may be                         In any and/or all of the embodiments described herein, the
recommended when hiring an individual, an independent                     present invention can also provide data and/or information,
contractor, a temporary worker, and/or a freelancer, and/or               which may be transmitted and/or provided to any of the
when accepting and/or assuming responsibility, respectively,              respective individuals, employers and/or hiring entities, to
for a job, a position, a project and/or an assignment.               45   any number of, or groups of, third party or other individuals,
   The present invention can also provide for the automatic               employers, and/or hiring entities.
notification of job openings, position openings, projects,                    The present invention can be utilized by any individual,
and/or assignments, the availability of individuals, job                  employer and/or hiring entity. The present invention can also
applicants, independent contractors, and/or freelancers, and/             be utilized by a recruiter, a recruiting entity, a headhunter, an
or the availability of goods and/or Service providers, to any        50   agent, an employment agency, etc., in representing an
of the respective parties described herein who may utilize                individual, an independent contractor, and/or a freelancer.
the present invention.                                                    For example, a recruiter can utilize the present invention in
   In another preferred embodiment, as well as in any and/or              order to assist others in finding jobs, positions, projects
all of the embodiments described herein, the present inven                and/or assignments, and/or to assist employers and/or hiring
tion can provide an individual, employer and/or hiring               55   entities to find individuals to fill jobs, positions, projects
entity, with data and/or information concerning attrition                 and/or assignments.
rates at individual employers and/or hiring entities, as well                 The present invention can also be utilized in order to
as Salary information, including Salary Surveys for particular            prevent certain individuals and/or entities, employers and/or
jobs, professions, etc., including Salary, benefits, and/or               hiring entities, from accessing the data and/or information
other compensation, data and/or information for various              60   about any other individual, entity, employer, and/or hiring
experience levels, Skill levels, skills and abilities, educa              entity. For example, an individual can prevent access, to his
tional credentials, and/or other data and/or information                  or her data and/or information, by a present employer, a past
which may be utilized by the individuals, employers and/or                employer, and/or any other individual, entity, employer
employer entities, and/or recruiters, described herein.                   and/or hiring entity identified by the individual, Specifically,
  The above-described data and/or information can be pro             65   generically, and/or generally. In this manner, an individual
Vided by job or profession type, by market Sector, by type of             can prevent a present employer and/or any other individual,
employer, and/or by location and/or geographic region. For                entity, employer and/or hiring entity, from learning about his
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 37 of 44


                                                     US 6,662,194 B1
                             39                                                                     40
or her job Search and/or availability. Similarly, an employer          recorded and/or be Stored and utilized in any manner con
and/or hiring entity can prevent certain individuals, entities,        Sistent with the operation and/or use of the present invention
employers, and/or hiring entities, from learning of its                as described herein.
recruitment efforts and/or human resource and/or employ                  The present invention, in any and/or all of the herein
ment needs.                                                            described embodiments, can utilize electronic commerce
   AcceSS restrictions to any data and/or information can be           technologies and Security methods, techniques and
effected by utilizing any data and/or information Security             technologies, as described and as Set forth in Electronic
and/or acceSS prevention methods, technologies and/or                  Commerce Technical, Business, and Legal Issues, Nabil R.
techniques, known by those skilled in the pertinent arts.              Adam, et al. Prentice Hall, 1999 and Web Security &
                                                                       Commerce, Simson Garfinkel with Gene Spafford, O’Reilly
   In any and/or all of the herein-described embodiments,              1997, the subject matter of which are hereby incorporated by
the operation of the present invention may be triggered by             reference herein.
any type of pre-specified event and/or occurrence which                  The communications networks and/or Systems on, or
may include a new individual listing, a new employer and/or            over, which the present invention may be utilized, can
hiring entity listing, a departure of an individual from the      15   include any one or combination of telecommunication net
employ of another, the completion of a job, project and/or             WorkS or Systems, Satellite communication networks or
assignment, changes in an economic factor(s), changes in a             Systems, radio communication networks or Systems, digital
market factor(s), an increase in an unemployment rate, the             communication networks or Systems, digital Satellite com
unemployment of an individual, a detected need for jobs of             munication networks or Systems, personal communications
a certain Skill, and/or any other event, situation, and/or             Services networks or Systems, cable television networks or
occurrence which may be pertinent and/or related to job                Systems, broadband communication networks or Systems,
Searching efforts and/or recruitment efforts.                          low earth orbiting Satellite (LEOs) networks or Systems, as
   The apparatus of the present invention, in any and/or all           well as in, or on any internets and/or intranets, the Internet,
of the embodiments described herein, can also be pro                   the World WideWeb, and any other suitable communication
grammed to be Self-activating and/or activated automati           25
                                                                       network or System.
cally.                                                                    Any and/or all of the data and/or information described
   The apparatus of the present invention can also be pro              herein can be compiled and processed using Statistical
grammed in order to automatically generate and/or transmit             calculations in order to update the Stored data and/or infor
any of the e-mails, electronic message transmissions, elec             mation with Such data and/or information being made avail
tronic notification transmissions, and/or any of the                   able to the respective individuals, employers and/or hiring
communications, which are described herein, between any                entities, who or which utilize the present invention.
of the parties which utilize the present invention.                       Any and/or all of the data and/or information described
   In another preferred embodiment, as well as in any and/or           herein, which is stored in the database 10H, or in the
all of the embodiments described herein, the present inven             collection of databases, can be linked via relational database
tion can be utilized in order to monitor, record, and/or keep     35   techniques and/or via any appropriate database management
track of, any offers and/or rejections of offers, involving any        techniques. The data and/or information, in the preferred
jobs, employment positions, projects and/or assignments,               embodiments, can be updated via inputs from the respective
which occur in conjunction with and/or via use of the present          individuals, employers and/or hiring entities, and/or admin
invention. The information which is obtained can thereafter            istrator or operator of the apparatus 100 and/or the central
be provided to individuals, employers, and/or recruiters, for     40   processing computer 10. The above-described updates can
utilization in any appropriate and/or Suitable manner.                 also be provided from other information sources via the
   In any and/or all of the embodiments described herein,              communication network.
any individual and/or employer data and/or information can               The data and/or information stored in the database 10H,
be stored with various and/or varying levels of Specificity            or in the collection of databases, and/or any other databases
and/or confidentiality. In this manner, any of the data and/or    45   utilized in conjunction with the present invention, can be
information described herein, can be filtered, can be released         updated by each of the respective individuals, employers
at varying times, depending upon the interest and/or comfort           and/or hiring entities, and/or administrator or operator of the
levels of the parties, and/or can be maintained as confiden            apparatus 100 or the central processing computer 10, in
tial. In this manner, the respective parties can maintain              real-time, and/or via dynamically linked database manage
confidentiality and/or can exercise control over the nature       50   ment techniques.
and amount of data and/or information which can be                       The data and/or information which is stored in the data
released about themselves.                                             base 10H and/or which may be otherwise utilized with,
  The apparatus and/or method of the present invention can             and/or in conjunction with, the apparatus and method of the
be utilized as an electronic and/or network-based job Search           present invention, can be linked via any Suitable data linking
ing and/or recruitment Searching apparatus and/or clearing        55   techniques Such as, for example, dynamically linked lists
house. Applicant hereby incorporates by reference herein the           (DLLs), linked lists, and object links embedded (OLEs).
subject matter of U.S. Provisional Patent Application Serial           Any Suitable database management technique(s) may also be
No. 60/132,301 which teaches an apparatus and method for               utilized in conjunction with the present invention.
monitoring an advertisement and/or an advertisement loca                  The present invention can be utilized in conjunction with
tion.                                                             60   job Searches, recruitment Searches, and/or related activities,
   In any and/or all of the embodiments described herein,              for any kind of job, Service, vocation, profession, employ
any interactions, negotiations, and/or deals reached, between          ment position, independent contractor project, project,
any of the parties, can be monitored and/or be recorded by             freelance assignment, assignment, and/or any other kind or
the central processing computer 10 and be Stored in the                variety of work or Services, permanent and/or temporary,
database 10H. In this regard, any interviews, interactions,       65   and/or regardless of duration and/or type.
communications, actions and responses thereto, offers,                    The present invention provides an apparatus and a method
counter-offers, acceptances and/or rejections, can be                  for providing automated job Searching Services, recruitment
            Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 38 of 44


                                                      US 6,662,194 B1
                            41                                                                        42
Services, and/or employment agent and/or agency Services,                     a position, an assignment, a contract, and a project,
in a network environment, while reducing the time, expense                    stored in the memory device, and further wherein the
and effort needed in performing these Services.                               processing device generates a message containing
   The present invention can also be utilized in conjunction                  information regarding at least one of a job opening, a
with electronic catalogs and/or electronic coupons in order                   position, an assignment, a contract, and a project,
to provide electronic catalogs and/or electronic coupons                      wherein the message is responsive to the job Search
containing information regarding any of the job Search                        request; and
applicants, prospective employees, independent contractors,                a transmitter for transmitting the message to a communi
employers, assignments, available jobs or positions, contract                 cation device associated with an individual, wherein
positions, contracting assignments, employment agency                         the message is transmitted to the communication device
Services, and/or other individuals and/or entities described                  in real-time.
herein, So as to advertise the availability or existence of the             2. The apparatus of claim 1, wherein the communication
respective individuals and/or entities. Applicant hereby                 device is at least one of a personal computer, a hand-held
incorporates by reference herein the Subject matter and                  computer, a palmtop computer, a laptop computer, a per
teachings of U.S. Provisional Patent Application Serial No.         15   Sonal communication device, a personal digital assistant, a
60/137,689 entitled “APPARATUS AND METHOD FOR                            telephone, a digital telephone, a display telephone, a Video
PROVIDING ANELECTRONIC CATALOG AND/ORAN                                  telephone, a Videophone, a 3G telephone, a television, an
ELECTRONIC COUPON”. Applicant hereby incorporates                        interactive television, a beeper, a pager, and a watch.
by reference herein the Subject matter and teachings of U.S.                3. The apparatus of claim 1, wherein the apparatus is
patent application Ser. No. 09/579,358 entitled “APPARA                  activated automatically upon the occurrence of the Searching
TUS AND METHOD FOR PROVIDING AN ELEC                                     eVent.
TRONIC CATALOG AND/OR AN ELECTRONIC COU                                    4. The apparatus of claim 1, wherein the information
PON.                                                                     regarding the at least one of a job opening, a position, an
   The present invention can be utilized in conjunction with             assignment, a contract, and a project, is transmitted to the
any job, assignment, position, employment position, Service,        25   receiver from a Second communication device associated
contracting assignment, and/or any independent contracting               with an employer or hiring entity, and further wherein the
position and/or freelance position, which can be the Subject             information regarding the at least one of a job opening, a
of commerce.                                                             position, an assignment, a contract, and a project, is auto
   The present invention can be utilized, in any and/or all of           matically received by the receiver and automatically Stored
the embodiments described herein, in conjunction with the                in the memory device.
buying, Selling, bartering and/or trading, of Services between              5. The apparatus of claim 1, wherein the information
the various parties, individuals, employers, and/or hiring               regarding the job Search request is transmitted to the receiver
entities described herein.                                               from at least one of the communication device and a third
                                                                         communication device associated with the individual, and
   The present invention can be utilized in order to reduce         35   further wherein the information regarding the job Search
recruiting efforts, costs and fees, Such as headhunter fees,             request is automatically received by the receiver and auto
agency fees, broker fees, and/or representative fees, and can            matically Stored in the memory device.
eliminate the inefficiencies which may result from dealing                  6. The apparatus of claim 1, wherein the information
with intermediaries in job Search efforts and/or recruitment             regarding the job Search request contains at least one of job
efforts.                                                            40   Search information, information regarding an individual, and
   The present invention also provides an apparatus and a                information regarding at least one of an individual's resume,
method for providing enhanced confidentiality during job                 an individual’s educational qualifications, an individual’s
Search activities, assignment Search activities, recruitment             work experience, an individual's reference, an individual’s
activities, and/or related activities, interactions, negotiations        work Sample, a type of at least one of a job, a work, a project,
and/or other dealings, between the respective parties               45   and an assignment, Sought by an individual, and an indi
involved.                                                                vidual’s contact information.
   While the present invention has been described and                       7. The apparatus of claim 1, wherein the Searching event
illustrated in various preferred and alternate embodiments,              is at least one of an occurrence of a new job posting by an
Such descriptions are merely illustrative of the present                 employer or hiring entity, a posting of new or revised data
invention and are not to be construed to be limitations             50   or information from an individual or group of individuals, a
thereof. In this regard, the present invention encompasses all           news release of a certain business event, an employment
modifications, variations and/or alternate embodiments,                  related event, an economic report, an industry-specific new
with the Scope of the present invention being limited only by            event, an event which creates an interest by an employer or
the claims which follow.                                                 hiring entity to fill a position, an event which creates an
   What is claimed is:                                              55   interest by an individual to Seek a position, an occurrence of
  1. An apparatus for providing recruitment information,                 a recruitment initiating event, and a pre-defined or pre
comprising:                                                              Specified at least one of date, time, time interval, and time
  a memory device for Storing information regarding at                   period.
     least one of a job opening, a position, an assignment, a               8. The apparatus of claim 1, wherein the message is
     contract, and a project, and information regarding a job       60   transmitted as at least one of an electronic message
     Search request;                                                     transmission, a telephone call, a telephone message, a fac
  a processing device for processing information regarding               Simile transmission, and a pager message.
     the job Search request upon a detection of an occur                    9. The apparatus of claim 1, wherein the message is
     rence of a Searching event, wherein the processing                  transmitted as an e-mail message.
     device is programmed to detect the occurrence of the           65      10. The apparatus of claim 1, wherein the message
     Searching event, wherein the processing device utilizes             contains at least one of an electronic catalog, text
     information regarding the at least one of a job opening,            information, Video information, and audio information.
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 39 of 44


                                                     US 6,662,194 B1
                              43                                                                      44
   11. The apparatus of claim 1, wherein the message con                freelance assignment, and a temporary assignment, infor
tains at least one of a hyperlink and a link to at least one of         mation about the employer or hiring entity, a firm resume, a
an employers web site, an employer's web page, informa                  Salary Structure, a benefits package, a firm qualification, a
tion about an employer, a Video presentation about an                   firm reference, and a work Sample.
employer, an employer's department, a Video or photograph                  19. The apparatus of claim 13, wherein the searching
of an employer's facilities, information regarding a certain            event is at least one of an occurrence of a new job posting
employee or employees, a job description, at least one of a             by an employer or hiring entity, a posting of new or revised
benefit, a financial, and an operational, data or information,          data or information from an individual or group of
Salary information, a travel-related Service entity, a travel           individuals, a news release of a certain business event, an
agent, and an information Source regarding a locale or area             employment-related event, an economic report, an industry
where an employer is located.                                           Specific new event, an event which creates an interest by an
   12. The apparatus of claim 1, wherein the apparatus is               employer to fill a position, an event which creates an interest
utilized on or over at least one of the Internet, the World             by an individual to Seek a position, an occurrence of a
Wide Web, and a wireless communication network.                         recruitment initiating event, and a pre-defined or pre
  13. An apparatus for providing recruitment information,          15   Specified at least one of date, time, time interval, and time
comprising:                                                             period.
  a memory device for Storing information regarding at                     20. The apparatus of claim 13, wherein the message is
     least one individual available for at least one of apply           transmitted as at least one an electronic message
     ing for and interviewing for at least one of a job, a job          transmission, a telephone call, a telephone message, a fac
     opportunity, and a hiring need, of an employer or hiring           Simile transmission, and a pager message.
     entity, and information regarding a recruitment Search                21. The apparatus of claim 13, wherein the message is
     request associated with an employer or hiring entity;              transmitted as an e-mail message.
  a processing device for processing information regarding                 22. The apparatus of claim 13, wherein the message
     the recruitment Search request upon a detection of an              contains at least one of an electronic catalog, text
     occurrence of a Searching event, wherein the process          25   information, Video information, and audio information.
     ing device is programmed to detect the occurrence of                 23. The apparatus of claim 13, wherein the message
     the Searching event, wherein the processing device                 contains at least one of a hyperlink and a link to at least one
     utilizes information regarding the at least one indi               of an individuals reference, an individual’s letter of
     vidual stored in the memory device, and further                    recommendation, a link to at least one of a college, a
     wherein the processing device generates a message                  university, and a School, attended by an individual, a pre
     containing information regarding the at least one                  authorized request form for a transcript from a School
     individual, wherein the message is responsive to the               attended by an individual, a registrar's office of an individu
     recruitment Search request; and                                    al’s School, a past employer, a work Sample, a Video pre
  a transmitter for transmitting the message to a communi               Sentation or a Video clip of an individual, and a photograph
                                                                        of the individual.
     cation device associated with the employer or hiring          35
                                                                          24. The apparatus of claim 13, wherein the apparatus is
     entity, wherein the message is transmitted to the com              utilized on or over at least one of the Internet, the World
     munication device in real-time.
   14. The apparatus of claim 13, wherein the communica                 Wide Web, and a wireless communication network.
tion device is at least one of a personal computer, a hand                25. An apparatus for providing recruitment information,
held computer, a palmtop computer, a laptop computer, a            40
                                                                        comprising:
personal communication device, a personal digital assistant,              a memory device for Storing at least one of work Schedule
a telephone, a digital telephone, a display telephone, a Video               information and Scheduling information for at least one
telephone, a Videophone, a 3G telephone, a television, an                    of an individual, an independent contractor, a tempo
interactive television, a beeper, a pager, and a watch.                      rary worker, and a freelancer,
   15. The apparatus of claim 13, wherein the apparatus is         45     a receiver for receiving a first request, wherein the first
activated automatically upon the occurrence of the Searching                 request contains information regarding a request to
eVent.                                                                       obtain at least one of work Schedule information and
   16. The apparatus of claim 13, wherein the information                    Scheduling information for the at least one of an
regarding the at least one individual available for at least one             individual, an independent contractor, a temporary
of applying for and interviewing for at least one of a job, a      50        worker, and a freelancer, wherein the first request is
job opportunity, and a hiring need, is transmitted to the                    received from a first communication device associated
receiver from a Second communication device associated                       with an employer or hiring entity;
with the at least one individual, and further wherein the                 a processing device for processing information contained
information regarding the at least one individual available                  in the first request, wherein the processing device
for at least one of applying for and interviewing for at least     55        generates a first message containing the at least one of
one of a job, a job opportunity, and a hiring need, is                       work Schedule information and Scheduling information
automatically received by the receiver and automatically                     for the at least one of an individual, an independent
Stored in the memory device.                                                 contractor, a temporary worker, and a freelancer; and
   17. The apparatus of claim 13, wherein the apparatus is a              a transmitter for transmitting the first message to the first
computer associated with at least one of the employer or           60        communication device,
hiring entity and a recruiter.                                               wherein the receiver receives a Second request, wherein
   18. The apparatus of claim 13, wherein the information                      the Second request contains information for at least
regarding the recruitment Search request contains at least                     one of reserving, engaging, and requesting, the Ser
one of information regarding at least one of a job opening,                    vices of the at least one of an individual, an inde
a project opening, a freelance assignment, and a temporary         65          pendent contractor, a temporary worker, and a
assignment, information regarding a credential required for                    freelancer, wherein at least one of the processing
the at least one of a job opening, a project opening, a                        device processes the information contained in the
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 40 of 44


                                                    US 6,662,194 B1
                             45                                                                    46
       Second request and at least one of reserves, engages,            36. The apparatus of claim 25, wherein the apparatus
       and requests, the Services of the at least one of an           processes information regarding a bidding activity for Ser
       individual, an independent contractor, a temporary             vices of the at least one of an individual, an independent
       worker, and a freelancer, the processing device gen            contractor, a temporary worker, and a freelancer.
       erates a Second message containing information                   37. The apparatus of claim 25, wherein at least one of the
       regarding the Second request, and the transmitter              first communication device and the Second communication
       transmits a Second message containing information              device is at least one of a personal computer, a hand-held
       regarding the Second request to a Second communi               computer, a palmtop computer, a laptop computer, a per
       cation device associated with the at least one of an           Sonal communication device, a personal digital assistant, a
       individual, an independent contractor, a temporary             telephone, a digital telephone, a display telephone, a Video
       worker, and a freelancer.                                      telephone, a Videophone, a 3G telephone, a television, an
  26. The apparatus of claim 25, wherein the memory                   interactive television, a beeper, a pager, and a watch.
device Stores at least one of work Schedule information and              38. An apparatus for providing recruitment information,
Scheduling information for a plurality of at least one of             comprising:
individuals, independent contractors, temporary workers,         15      a memory device for Storing at least one of work Schedule
and freelancers.
   27. The apparatus of claim 25, wherein the processing                    information and Scheduling information for an
devices processes information regarding a Search to identify                employer or hiring entity;
the at least one of an individual, an independent contractor,            a receiver for receiving a first request, wherein the first
a temporary worker, and a freelancer.                                       request is a request to obtain at least one of work
   28. The apparatus of claim 25, wherein the second request                Schedule information and Scheduling information for
contains information regarding an amount the employer or                    the employer or hiring entity, wherein the first request
hiring entity is willing to pay the at least one of an                     is received from a first communication device associ
individual, an independent contractor, a temporary worker,                 ated with at least one of an individual, an independent
and a freelancer.                                                          contractor, a temporary worker, and a freelancer,
   29. The apparatus of claim 25, wherein the receiver           25     a processing device for processing information contained
receives a reply message transmitted from the Second com                   in the first request, wherein the processing device
munication device, wherein the reply message contains                      generates a first message containing the at least one of
information regarding at least one of a confirmation of the                work Schedule information and Scheduling information
reservation, an agreement to the engagement, and a reply to                for the employer or hiring entity; and
the request, wherein the transmitter transmits a Second reply           a transmitter for transmitting the first message to the first
message to the first communication device, wherein the                     communication device,
Second reply message contains information regarding at                    wherein the receiver receives a Second request, wherein
least one of the confirmed reservation, the confirmed agree                 the Second request contains information regarding an
ment to the engagement, and the reply to the request.                       offer to provide the services of the at least one of an
   30. The apparatus of claim 25, wherein the apparatus is       35         individual, an independent contractor, a temporary
programmed to at least one of confirm the reservation,                      worker, and a freelancer, to the employer or hiring
agree-to an engagement, and issue a reply, for or one behalf                entity, wherein at least one of the processing device
of the at least one of an individual, an independent                        processes the information contained in the Second
contractor, a temporary worker, and a freelancer.                           request and at least one of accepts or rejects the offer,
   31. The apparatus of claim 25, wherein the apparatus is       40         the processing device generates a Second message
programmed to provide information regarding at least one of                 containing information regarding the offer, and the
a condition under which the at least one of an individual, an               transmitter transmits a Second message containing
independent contractor, a temporary worker, and a                           information regarding the offer to a Second commu
freelancer, will agree to at least one of a reservation, an                 nication device associated with the employer or
engagement, and a request, a payment in advance, a down          45         hiring entity.
payment, and an option payment, regarding the Services of               39. The apparatus of claim 28, wherein the memory
the at least one of an individual, an independent contractor,         device Stores at least one of work Schedule information and
a temporary worker, and a freelancer.                                 Scheduling information for a plurality of employers or hiring
   32. The apparatus of claim 25, wherein the apparatus               entities, wherein the at least one of work Schedule informa
processes information for allowing the employer or hiring        50   tion and Scheduling information contains information
entity to purchase an option for the Services of the at least         regarding at least one of a date and a time when the employer
one of an individual, an independent contractor, a temporary          or hiring entity will be in need of a Service capable of being
worker, and a freelancer.                                             provided by the at least one of an individual, an independent
   33. The apparatus of claim 25, wherein the apparatus at            contractor, a temporary worker, and a freelancer.
least one of makes a payment or transfer from a financial        55      40. The apparatus of claim 38, wherein the processing
account associated with the employer or hiring entity,                devices processes information regarding a Search to identify
receives a payment for a financial account associated with            the employer or hiring entity.
the at least one of an individual, an independent contractor,            41. The apparatus of claim 38, wherein the second request
a temporary worker, and a freelancer, and administers a               contains information regarding a fee or charge for the
financial account for at least one of the employer or hiring     60   Services of the at least one of an individual, an independent
entity and the at least one of an individual, an independent          contractor, a temporary worker, and a freelancer.
contractor, a temporary worker, and a freelancer.                        42. The apparatus of claim 38, wherein the receiver
   34. The apparatus of claim 25, wherein the apparatus is            receives a reply message transmitted from the Second com
utilized on or over at least one of the Internet and the World        munication device, wherein the reply message contains
Wide Web.                                                        65   information regarding an acceptance of the offer or a rejec
  35. The apparatus of claim 25, wherein the apparatus is             tion of the offer, wherein the transmitter transmits a Second
utilized with a wireleSS communication network.                       reply message to the first communication device, wherein
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 41 of 44


                                                    US 6,662,194 B1
                             47                                                                     48
the Second reply message contains information regarding the                   interested in applying for the at least one of a job
acceptance of the offer or the rejection of the offer.                        opening and an employment opportunity, wherein
   43. The apparatus of claim 38, wherein the god p appa                      the apparatus at least one of transmits a message to
ratus is programmed to at least one of accept the offer or                    a third communication device associated with an
reject the offer for or on behalf of the employer or hiring                  employer or hiring entity associated with the at least
entity.                                                                      one of a job opening and an employment opportunity
   44. The apparatus of claim 38, wherein the apparatus is                    and Stores information regarding the individual’s
programmed to provide information regarding at least one of                  interest in or disinterest with the at least one of a job
a condition under which the employer or hiring entity will                   opening and an employment opportunity in the
accept an offer, a reply, and a bond or a guarantee that a                   memory device, and further wherein the processing
service will be performed.                                                   device Stores information regarding at least one of an
   45. The apparatus of claim 38, wherein the apparatus                      interview process, an employment Screening
processes information for allowing the at least one of an                    process, and a recruitment process, involving the
individual, an independent contractor, a temporary worker,                   individual and the employer or hiring entity, in the
and a freelancer, to purchase an option for at least one of a    15          memory device, wherein the information regarding
job, a position, a project, and an assignment, with the                      the at least one of an interview process, an employ
employer or hiring entity.                                                    ment Screening process, and a recruitment process,
   46. The apparatus of claim 38, wherein the apparatus at                   includes information regarding at least one of a deal
least one of makes a payment or transfer from a financial                    reached between the individual and the employer or
account associated with the at least one of an individual, an                hiring entity, an offer, a counteroffer, a rejected offer,
independent contractor, a temporary worker, and a                             a rejected counteroffer, at least one of a time and a
freelancer, receives a payment for a financial account asso                  date of a consideration, and a note made by at least
ciated with the employer or hiring entity, and administers a                 one of the individual and the employer or hiring
financial account for the employer or hiring entity.                         entity.
   47. The apparatus of claim 38, wherein the apparatus is       25     52. An apparatus for providing recruitment information,
utilized on or over at least one of the Internet and the World        comprising:
Wide Web.                                                               a memory device for Storing at least one of recruitment
  48. The apparatus of claim 38, wherein the apparatus is                  information, recruitment related information, job
utilized with a wireleSS communication network.                            Search information, and information regarding at least
   49. The apparatus of claim 38, wherein the apparatus                    one of an individual and an independent contractor;
processes information regarding an auctioning activity for a            a receiver for receiving an employee or independent
Service provided by the at least one of an individual, an                  contractor Search request from a first communication
independent contractor, a temporary worker, and a                          device associated with an employer or hiring entity,
freelancer.                                                                wherein the employee or independent contractor Search
  50. The apparatus of claim 38, wherein at least one of the     35        request is automatically received by the receiver in
first communication device and the Second communication                    real-time;
device is at least one of a personal computer, a hand-held              a processing device for processing the employee or inde
computer, a palmtop computer, a laptop computer, a per                     pendent contractor Search request utilizing information
Sonal communication device, a personal digital assistant, a                Stored in the memory device, wherein the processing
telephone, a digital telephone, a display telephone, a Video     40        device generates a Search report message containing
telephone, a Videophone, a 3G telephone, a television, an                  information regarding at least one of an individual and
interactive television, a beeper, a pager, and a watch.                    an independent contractor; and
   51. An apparatus for providing recruitment information,              a transmitter for transmitting the Search report message to
comprising:                                                                at least one of the first communication device and a
   a memory device for Storing at least one of recruitment       45        Second communication device associated with the
     information, recruitment related information, job                     employer or hiring entity,
     Search information, individual information, and infor                 wherein the receiver receives a response to the Search
    mation regarding at least one of a job opening and an                    report message, wherein the processing device pro
    employment opportunity posted by an employer or                          ceSSes information contained in the response and
    hiring entity;                                               50          determines whether the employer or hiring entity is
  a receiver for receiving a job Search request from a first                  interested in or not interested in the at least one of an
     communication device associated with an individual,                      individual and an independent contractor, wherein
     wherein the job Search request is automatically                          the apparatus at least one of transmits a message to
     received by the receiver in real-time;                                   a third communication device associated with the at
  a processing device for processing the job Search request      55           least one of an individual and an independent con
     utilizing information Stored in the memory device,                       tractor and records an employer's or hiring entity's
     wherein the processing device generates a Search report                  interest or disinterest in the at least one of an
     message containing information regarding at least one                    individual and an independent contractor, and further
     of a job opening and an employment opportunity; and                      wherein the processing device Stores information
  a transmitter for transmitting the Search report message to    60           regarding at least one of an interview process, an
     at least one of the first communication device and a                     employment Screening process, and a recruitment
     Second communication device associated with the                          process, involving the employer or hiring entity and
     individual,                                                              the at least one of an individual and an independent
     wherein the receiver receives a response to the Search                   contractor, in the memory device, wherein the infor
       report message, wherein the processing device pro         65           mation regarding the at least one of an interview
       ceSSes information contained in the response and                       process, an employment Screening process, and a
       determines whether the individual is interested or not                 recruitment process, includes information regarding
           Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 42 of 44


                                                     US 6,662,194 B1
                             49                                                                     SO
       at least one of a deal reached between the employer                  obtain at least one of work Schedule information and
       or hiring entity and the at least one of an individual               Scheduling information for the at least one of an
       and an independent contractor, an offer, a                           individual, and independent contractor, a temporary
       counteroffer, a rejected offer, a rejected counteroffer,             worker, and a freelancer, wherein the first request is
       at least one of a time and a date of a consideration,                received from a first communication device associated
        and a note made by at least one of the employer or                 with an employer or hiring entity;
        hiring entity and the at least one of an individual and          processing information contained in the first request with
        an independent contractor.                                          a processing device;
  53. A computer-implemented method for providing                        generating a first message containing the at least one of
recruitment information, comprising:                              1O
                                                                           work Schedule information and Scheduling information
  Storing information regarding at least one of a job                       for the at least one of an individual, an independent
     opening, a position, an assignment, a contract, and a                  contractor, a temporary worker, and a freelancer,
     project, and information regarding a job Search request,              wherein the first message is generated by the process
     in a memory device;                                                    ing device;
  detecting an occurrence of a Searching event with a             15
                                                                         transmitting the first message from a transmitter to the
     processing device, wherein the processing device is                    first communication device,
     programmed to detect the occurrence of the Searching
     event,                                                              receiving a Second request with the receiver, wherein the
  processing information regarding the job Search request                   Second request contains information for at least one of
    with the processing device, wherein the processing                      reserving, engaging, and requesting, the Services of the
    device utilizes information regarding the at least one of               at least one of an individual, an independent contractor,
     a job opening, a position, an assignment, a contract, and              a temporary worker, and a freelancer,
     a project, Stored in the memory device;                             at least one of processing the information contained in the
  generating a message containing information regarding at                  Second request with the processing device and at least
    least one of a job opening, a position, an assignment, a      25        One of reserving, engaging, and requesting, the Services
    contract, and a project, wherein the message is gener                   of the at least one of an individual, an independent
     ated by the processing device, wherein the message is                  contractor, a temporary worker, and a freelancer, and
    responsive to the job Search request; and                               generating a Second message containing information
  transmitting the message from a transmitter to a commu                    regarding the Second request with the processing
     nication device associated with an individual, wherein                 device, and
     the message is transmitted to the communication device              transmitting the Second message from the transmitter to a
     in real-time.                                                          Second communication device associated with the at
  54. A computer-implemented method for providing                           least one of an individual, an independent contractor, a
recruitment information, comprising:                                        temporary worker, and a freelancer.
  Storing information regarding at least one individual           35     56. A computer-implemented method for providing
     available for at least one of applying for and interview          recruitment information, comprising:
     ing for at least one of a job, a job opportunity, and a             Storing at least one of work Schedule information and
     hiring need, of an employer or hiring entity, and infor                Scheduling information for an employer or hiring entity
     mation regarding a recruitment Search request associ                   in a memory device;
                                                                  40     receiving a first request with a receiver, wherein the first
     ated with an employer or hiring entity, in a memory
     device;                                                                request is a request to obtain at least one of work
  detecting an occurrence of a Searching event with a                       Schedule information and Scheduling information for
    processing device, wherein the processing device is                     the employer or hiring entity, wherein the first request
    programmed to detect the occurrence of the Searching                    is received from a first communication device associ
                                                                  45       ated with at least one of an individual, an independent
     event,
  processing information regarding the recruitment Search                  contractor, a temporary worker, and a freelancer,
    request with the processing device, wherein the pro                  processing information contained in the first request with
    cessing device utilizes information regarding the at                   a processing device;
    least one individual Stored in the memory device;             50
                                                                         generating a first message containing the at least one of
  generating a message containing information regarding                    work Schedule information and Scheduling information
    the at least one individual, wherein the message is                    for the employer or hiring entity with the processing
    generated by the processing device, wherein the mes                     device;
    Sage is responsive to the recruitment Search request;                transmitting the first message from a transmitter to the
     and                                                          55        first communication device,
  transmitting the message from a transmitter to a commu                 receiving a Second request with the receiver, wherein the
    nication device associated with the employer or hiring                  Second request contains information regarding an offer
    entity, wherein the message is transmitted to the com                   to provide the Services of the at least one of an
     munication device in real-time.                                        individual, an independent contractor, a temporary
  55. A computer-implemented method for providing                 60        worker, and a freelancer, to the employer or hiring
recruitment information, comprising:                                        entity;
  Storing at least one of work Schedule information and                  at least one of processing the information contained in the
     Scheduling information for at least one of an individual,              Second request with the processing device and at least
     and independent contractor, a temporary worker, and a                  one of accepting or rejecting the offer;
     freelancer, in a memory device;                              65     generating a Second message with the processing device,
  receiving a first request with a receiver, wherein the first              wherein the Second message contains information
     request contains information regarding a request to                    regarding the offer; and
          Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 43 of 44


                                                     US 6,662,194 B1
                             S1                                                                     52
  transmitting the Second message from the transmitter to a              58. A computer-implemented method for providing
    Second communication device associated with the                    recruitment information, comprising:
     employer or hiring entity.                                          Storing at least one of recruitment information, recruit
  57. A computer-implemented method for providing                           ment related information, job Search information, and
recruitment information, comprising:                                        information regarding at least one of an individual and
  Storing at least one of recruitment information, recruit                  an independent contractor, in a memory device;
     ment related information, job Search information, indi              receiving an employee or independent contractor Search
     vidual information, and information regarding at least                 request from a first communication device associated
     one of a job opening and an employment opportunity                     with an employer or hiring entity with a receiver,
     posted by an employer or hiring entity, in a memory                    wherein the employee or independent contractor Search
    device;                                                                 request is automatically received by the receiver in
  receiving a job Search request from a first communication                 real-time;
    device associated with an individual, wherein the job                processing the employee or independent contractor Search
    Search request is received with a receiver, and further       15        request with a processing device utilizing information
    wherein the job Search request is automatically                         Stored in the memory device,
    received by the receiver in real-time;                               generating a Search report message with the processing
  processing the job Search request with a processing device                device, wherein the Search report message contains
    utilizing information Stored in the memory device;                      information regarding at least one of an individual and
  generating a Search report message with the processing                    independent contractor;
    device, wherein the Search report message contains                   transmitting the Search report message from a transmitter
    information regarding at least one of a job opening and                 to at least one of the first communication device and a
     an employment opportunity;                                             Second communication device associated with the
  transmitting the Search report message from a transmitter                employer or hiring entity;
    to at least one of the first communication device and a       25     receiving a response to the Search report message with the
    Second communication device associated with the indi                    receiver;
    vidual;                                                              processing information contained in the response with the
  receiving a response to the Search report message with the               processing device;
    receiver;                                                            determining whether the employer or hiring entity is
  processing information contained in the response with the                 interested in or not interested in the at least one of an
     processing device;                                                     individual and an independent contractor;
  determining whether the individual is interested in or not             at least one of transmitting a message to a third commu
     interested in applying for the at least one of a job                   nication device associated with the at least one of an
     opening and an employment opportunity; and                   35        individual and an independent contractor and recording
  at least one of transmitting a message with the transmitter               an employer's or hiring entity's interest in or disinterest
    to a third communication device associated with an                      in the at least one of an individual and an independent
    employer or hiring entity associated with the at least                  contractor,
    one of a job opening and an employment opportunity                   Storing information regarding at least one of an interview
     and Storing information regarding the individuals            40        process, an employment Screening process, and a
    interest in or disinterest in the at least one of a job                 recruitment process, involving the employer or hiring
    opening and an employment opportunity in the                            entity and the at least one of an individual and an
    memory device; and                                                      independent contractor, in the memory device, wherein
  Storing information regarding at least one of an interview                the information regarding the at least one of an inter
    process, an employment Screening process, and a               45       View process, an employment Screening process, and a
    recruitment process, involving the individual and the                   recruitment process, includes information regarding at
    employer or hiring entity, in the memory device,                        least one of a deal reached between the employer or
    wherein the information regarding the at least one of an                hiring entity and the at least one of an individual and an
    interview process, an employment Screening process,                     independent contractor, an offer, a counteroffer, a
     and a recruitment process, includes information regard       50        rejected offer, a rejected counteroffer, at least one of a
    ing at least one of a deal reached between the individual               time and a date of a consideration, and a note made by
     and the employer or hiring entity, an offer, a                         at least one of the employer or hiring entity and the at
    counteroffer, a rejected offer, a rejected counteroffer, at             least one of an individual and an independent contrac
    least one of a time and a date of a consideration, and a                tor.
    note made by at least one of the individual and the           55
    employer or hiring entity.
                   Case 6:20-cv-00651 Document 1-2 Filed 07/17/20 Page 44 of 44

                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.            : 6,662,194 B1                                                               Page 1 of 1
APPLICATIONNO. : 09/612528
DATED                 : December 9, 2003
INVENTOR(S)           : Raymond A. Joao
        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

        Col. 47, line 3, delete “god p’.




                                                                    Signed and Sealed this
                                                   Twenty-seventh Day of November, 2007


                                                                                   WDJ
                                                                              JON. W. DUDAS
                                                          Director of the United States Patent and Trademark Office
